Case 1:15-cv-05814-.]PO Document 158-15 Filed 12/20/18 Page 1 of 48

Exhibit 0

Case 1:15-cv-05814-.]PO Document 158-15 Filed 12/20/18 Page 2 of 48

Pags l

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK
_______________________________________ X
CMG HOLDINGS GROUP, INC. as assignee

Of XA, THE EXPERIENTIAL AGENCY, INC.,

Plaintiff,

~against» C.A. NO.
JOSEPH WAGNER, HUDSON GRAY LLC, lS-CV»05814-JPO
DARREN ANDERECK, JESSIE LOMMA,
MICHAEL DAY, JEAN WILSON, ESTELLE
PIZZO, STUDIO AG, LLC, REMIGIO GUDIN,
and MIXED COMPANY, INC.,

Defendants.
________________________________________ X
JOSEPH WAGNER, JEFFREY SMITH,

DARREN ANDERECK, and JESSIE LGMMA,
Third-Party Plaintiffs,
-against-
GLENN LAKEN and ALEXIS LAKEN,
Third-Party Dsfendants.
November 12, 2018
10:44 a.m.

DEPOSITION OF GLENN LAKEN

 

REPORTERS CENTRAL, LLC * 212-594~3582

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:15-cv-05814-.]PO Document 158-15 Filed 12/20/18 Page 3 of 48

Page 2

 

 

Deposition Of Plaintiff by GLENN LAKEN and
GLENN LAKEN individually, taken by Defendants and
Third-Party Plaintiffs, pursuant to Notice, held
at the effices cf Peckar & Abramson, P.C.,
1325 Avenue Of the Americas, New York, New York,
before Joseph R. Danyo, a Shorthand Reporter and

Notary Public Within and for the State Of New York.

 

REPORTERS CENTRAL, LLC * 212~594-3582

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:15-cv-05814-.]PO Document 158-15 Filed 12/20/18 Page 4 of 48

Page 3

 

 

A P P E A R A N C E S:

PECKAR & ABRAMSON, P.C.

Attorneys for Plaintiff and Tnird-Party Defendants
1325 Avenue Of the Americas, lOth Floor
New York, New York 10019

BY: KEVIN J. O'CONNOR, ESQ.

WINDELS MARX LANE & MITTENDORF LLP
Attorneys for Defendants and Third-Party Plaintiffs
156 West 56th Street
New York, New York 10019
BY: SCOTT R. MATTHEWS, ESQ.
~and~

JAMES TRACY, ESQ.

 

REPORTERS CENTRAL, LLC * 212~594-3582

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:15-cv-05814-.]PO Document 158-15 Filed 12/20/18 Page 5 of 48

 

 

Page 200
G. Laken
Her memory is much better.
(GL Exhibit 24, Document bearing Bates
numbers XA 0664698 through 664703, marked
for identification, as of this date.)
Q. Please take a look at a document marked

24. XA 0664698 through 664703.

A. Okay.

Q. This looks like an E-Trade brokerage
account in the name of Barbara Laken. 1s that
correct?

A. Yes.

Q. Did you ever trade CMG O stock through

the brokerage account?

A. Can you -- yes.

Q. Is this an 1nfinite Alpha account?

A. No, this appears to be a Barbara Laken
account.

Q. 1 thought you said earlier Mrs. Laken

didn't own stock individually?

A. 1 said that she doesn't at this point.
Q. She previously did?
A. Yes.

(GL Exhibit 25, Document bearing Bates

number XA 0664547, marked for identification,

 

REPORTERS CENTRAL, LLC * 212~594~3582

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:15-cv-05814-.]PO Document 158-15 Filed 12/20/18 Page 6 of 48

Page 201

 

 

G. Laken

as of this date.)

Q. 1 show you a document marked as GL
Exhibit 25, Bates number XA 0664547. This document
lists account individual brokerage-. Do you
see that?

A. YeS.

Q. The broker exhibit is account number
_, and 1 want to note on the record that
this is designated as confidential in the production
and should be designated as confidential in the
transcript, if Mr. Laken so desires.

So this transaction history is keyed to

this investment account, correct?

A. That it is keyed to this account?

Q. Yes, the one that 1 just showed you.

A. Yes.

Q. And this shows on May 10, 2018 over ten

sales of CMG O stock, correct?
A. Yes.
Q. Did you make these transactions, these

sale transactions?

A. 1 did.
Q. This was a sale of CMG stock?
A. Yes.

 

REPORTERS CENTRAL, LLC * 212-594-3582

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 1:15-cv-05814-.]PO Document 158-15 Filed 12/20/18 Page 7 of 48

 

 

Page 202
G. Laken

Q. Have you ever said that you've never sold
CMG stock?

A. When?

Q. Have you ever sold CMG stock other than
on May 10, 2018?

A. No.

Q. So this is the only time you've ever sold
CMG stock?

A. Yes.

Q. From any and all accounts that you had

CMG stock in it?

A. Over the seven and a half year period,
there may be one other sale of some de minimis amount
of stock. Other than that, this is it.

Q. So this is about 4 million shares worth

of stock that you sold, right?

A. 3 million 900 some odd thousand.
Q. Why did you choose to sell on this day?
A. The stock started to pick up, started

to rally a bit. 1 needed the money, and 1 saw it
as an opportunity to sell it and pick up a few
dollars that we were in significant need of.

Q. Do you recall that there was an

announcement that there would be a settlement

 

REPORTERS CENTRAL, LLC * 212~594-3582

 

Case 1:15-cv-05814-.]PO Document 158-15 Filed 12/20/18 Page 8 of 48

 

 

Page 1
A 219:23,221:10 acts 41:10,42:5 221:14 94:3,94:10
' " accountant 42:8, 140:4 affiliated 10:5 94:14, 98:23
A/S 211:18 70:25, 110:6 23():5 24:2, 26:2 105:22, 117:9
abetting 44:3 115:21, 116:7 actual 84:24 affiliation 15;11 117:11, 120:11
ability 4:25 232:12 Adam 230:23 afford 135:2 120:22,121:3
61 :2, 66:4 accountants add 239:3 AG 1:12, 63:8 121:8, 121 :11
92:23, 96:19 13:8, 46:24 addition 92:10 63:9, 63:9 121:14, 121 :1 8
109:24, 148:5 accounting 95:9,113:23 63:14, 64:2 121:19,121:21
194:13 71:17,92:22 117:4 64:4,64:12 122:4,122:6
able 25:21 109:1,6,110:8 address 4:18 168:24,169:4 123:8,123:18
45:19,60:13 110:11 5:4,88:22 171:2,171:7 124:21,126:24
61:16, 66:5 accounts 202:11 122:21,131:24 171:13,1'71:20 130:25,131:2
75:4,118:19 211:10 1,54:25,184:11 172:17,173:3 131:11,131:23

120:12,164:8
165:5, 165:7
167:3, 186:6
189:7, 191:4
212:10
Abramson 2:9
314
absolutely 37:10
123:25,172:16
212:21, 213:2
236:19
absurd 116:24
117:6
abusive 197:8
accept 37:23
132:16
acceptable 4:22
5:12, 50:2
153:8,164:24
access 69:15
69:18,143:11
191:15, 237:20
accommodate
4:19
accomplished
117:24,185:4
194:19
account 50;2
200:10, 200:14
200:16, 200:18
201 :5, 201:8
201:14, 201:15
218:23, 218:25

 

accrued 90:3
90:19
accumulated
219:21, 220:3
accurate 512
32:9, 32:10
70:2, 134:22
134:23,183:21
185:17,192:17
accusation
189:9
accuse 232:22
accused 166:24
achieve 67:4
acquainted 30:6
acquired 30:1,8
32:7, 32:1 1
32:14
acquiring 12:18
acquisition 92:6
180:12
acronym 110:9
act 41:12, 43:24
125:9
acting 24:18
43:2, 94:5
action 1916
31:14,48:11
76:22,121:12
208:16, 210:3
223:5
actions 101:24
140:4

 

190:7
addresses
121:22
adept 55:17
adequate
110:25
adjudge 48:10
adjustments
47:23
Administrative
231:25
administrator
143:13
admitted 211:13
advertising
112:24,113:21
162:8, 166:5
166:10,166:12
166:13
advice 203:24
204:4
advise 220:7
advisement
123:19
advisor 125:9
Advisors 42:20
82:25, 83:9
affairs 186:8
affidavit 121:15
221 :6, 221 17
221 :8, 221 :9
221:9
affidavits

 

173:8,173:25
175:22, 179:2
179:3, 179:9
180:11,180:17
180119, 187:9
187:15,187:20
189:8

AG's 63:6

Agency 1:6
4:13_, 72:5, 88:2
108:4, 124:22
224:7

agent 18:19
4():8, 125:5

aggregate 58:2

ago 9:22, 15:24
95:17, 100:3
1()1:6,123:11
151:12,172:19
172:20,173:14
173:21,182:3
19():22, 210:18
21():19, 229:6
239:18

agree 93:10
178:10

agreed 39:13
62:20, 71:9
93:9, 107:3
108:11,132:15

agreeing 87:23

agreement
49:11, 49:18

 

132:10,132:22
134:11,136:9
137:15,137:17
137:24,138111
138:17,138:20
138:23,139:16
140:3, 140:7
14():11,157:7
157:12,195:16
220:20, 227:12
233:23, 234:2
236:21, 237:5
agreements
93:25, 105:3
ahead 20:18
22:8, 41:21
46:17, 63119
69:22, 122:4
1,26:17,13():11
156:17,157:18
159:21,183:10
211:16, 217:1,8
aiding 44:3
Alan 12:12
23:12, 37:17
37:18, 38:8
38:16, 51:11
104:18,171:12
172:14, 210:7
alarm 143:17
Alexander
230:15
Alexis 1:20

 

REPORTERS CENTRAL, LLC *

212~594-3582

 

CaSe 1:15-cv-05814-.]PO Document 158-15

Filed 12/20/18 Page 9 of 48

 

 

Page 2
141:11,149:21 230:3,243:13 19:13 anthnpated 90:13,94:10
153:7, 153:10 America 125:20 Anderson 66:3 16:20, 17:5 107:6, 107:7
159:12, 160:6 American 57:14 82:9, 93:20 18:22 107:12, 114:20
190:11,190:14 58:18,58:23 angry 115 20 antknpates 94:9 114 21,114 24
190:16, 190:18 67:7, 67:11 134:5, 144:3 antifraud 48:22 140:7,157:11
191:7,193:15 67:17, 68:6 Ann 153:20 anybody 52:8 212:4, 212:6
197:23, 224:17 68:13, 68:24 announcement 91 :13, 111:19 236:20, 237:4
224:18 73:11, 73:14 202:25, 218:14 117:2,161:22 244:10

alia 43:23 Americas 2210 annual 86:5 164:24,183:5 area 13:20
allegation 326 anonymous 183:13, 189:24 199:18
194:11 Amid 224:8 203:17 228:5 argument 79:16
allegations amLaken anonymously anymore 182:7 arisen 138:13
145:7, 224:8 190:25 205:3 1,91:3 Arkansas 79:24
alleged 166:23 amLaken@me.... answer 4:22 anyway 59:23 arrange 224:3
187:20 190:7 18:21, 20:15 173:22 arranged 67:19
allegedly 163:11 amount 9:12 20:21,27:4 apart 143:19 arrangement
188:4 12:21,19:22 41 :19, 45:3 144:8,144:9 20:19, 21:8
alleges 188:14 23:17, 2419 45:10, 45:16 apartment 5:7 21 :25, 22:4
alleging 101 :20 37:25, 45:18 46:17, 49:23 57:20 22:9, 22:12
allow 49:1,3 46:2, 48:11 85:13, 85:22 apologize 18:16 22:24, 27:19
144:7,216:18 52:25,53:19 96:8,104:10 32:13,80:7 28:4,219:15
allowed 59:18 58:2, 7513 118:25, 122:2 235:23 220:11
62:8, 62:10 89:25, 90:2 122:13, 122:13 apparent 51 :7 arrangements
171 21 94 22,113 20 126:14,126:19 appear 72:9 21:2
allowing 64:8 145:7,165:10 139:5,139:10 appearing 110:5 article 224:6
aHuded 10657 17757,177:17 140:12,141:24 appears 81:20 ardsdc 163:8
iAlpha 11 11 177:20,178:5 146:15,146:18 82:20,94 24 arts 8:13
11:12,12:25 178:6,178:10 156:16, '157:18 189:18, 200:17 Asher 97:19
13:4,13:6 202:14, 237:22 157:19,159:2 Apple 92:7 97:19,103:18
15:15, 89:22 237:25 159:3,1,59:4 92:15, 92:17 Ashley 128:16
89:24, 90:5 amounted 117:7 159:21,161:16 appreciate asked 12:7
90:13, 90:15 amounts 58:17 174:24,198:21 53:25, 59:25 14:19,16:23
91:18,109:8 1,02:5 198:25,198:25 214:14, 215:4 20:25, 21:24
200 16 Z\ndereck 1;10 199:2,203:23 approrniate 38:19,39:6
altercation 37:4 1:17, 34:19 203:25, 206:18 18:12, 80:12 39:12, 49:8
37:5 34:21, 34:23 206:20, 208:17 91 :7, 91 :11 49:9, 50:5, 65:8
Amanda 166:18 35:4,35:10 217:17,222:20 91:12,130:16 65:8,66:6,71:7
166:19 51:18,51:25 237:3,237:23 214:21,214:24 73:15,83:8
amazement 52:4, 57:4 answered 27:21 221:13, 225:10 98:24, 102:19
117 2 57:13,61:17 85 18 approve 86:5 10634,107:3
AMC 189:22 67:14,73:13 answering 17:8 86:11 115:2,121:8
191:20,191:23 145:10,151:4 17:17, 208:19 approved 106:9 126:9,129:19
amend 208:4 156:6,160:1.9 215:8 April 22:17 142:8,161:20
annended 31:8 161:22,163:19 ans“wns 512 32:6,59:20 166:6,171:19
31:13, 47:19 187:7 46:21,129:24 65:4, 65:4 172:15,172:17
102:10, 187:5 Andereck's 241 :9 84:18, 84:23 172:19,198:2

 

 

 

 

 

REPORTERS CENTRAL, LLC *

212~594~3582

 

Case 1:15-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 10 of 48

Page 3

 

 

198:13, 208:24
214:9, 219:13
219:17, 220:4
225:6, 228:2
232:21, 235:22
asking 4:15
12:3, 17:24
18:13, 21 :3
33:4, 33:6
46:19, 49:22
63:16, 64:10
71:16, 73:16
76:10, 78:19
80:10, 82:11
101:11,102:25
103:4,112:15
129:10,129:13
130:9,135:20
140:10,174;13
203:24, 204:3
204:7, 205:19
215:6, 230:7
asks 239:23
ass 164:18
asserted 1815
asserting 20:22
21:19
assertion 18:7
assertions 44:18
assets 34:11
85:17,119:16
assignee 1:5
4:13
assist 40:18
125:11,183:7
assistant 173:16
173:18, 231:24
231:25
associate 228:5
228:8
associated 36:24
69:16,196:15
235:6, 237:9
associates 227:9
association 99:6
125:10

assorted 19:19
2617

assume 32:10
123:18

assumed 131 :21

assuming 62:21

assumption
62:23

ate 63:6

attached 191:10

attachment 78:3
230:3

attachments
71 :22, 76:7
243:21

attained 8:12

attempt 162:12
236:20

attention 87:7
91 :25, 92:4
116:25,154:14
186:2

attorney 419
13:11, 27:9
41 :2, 41 :4, 41 :5
46:16,100:11
129:3,136:12
136:15,136:25
155;24,157:16
198:19, 213:22
225:25, 237:6

attorney-client
20:23, 21 :20
21 :22, 41 :20
46:`15, 46:19
156:15,198:23
204:11

Attorneys 315
3:11

audacity 142:23

AudioEye 74:16
74:19, 74:20
75:2, 75:7, 99:2
99:10

audit 70:10
86:9, 93:14

 

 

106:3,111:10
230:11
audited 64:24 ,
69:15, 69:18
69:19
auditing 110:25
111:5
auditor 82:8
82:14,109:19
109:21,109:23
110:3, 230:11
auditors 65:4
65:12, 69:8
69:25, 83:12
93:2, 93:16
115:24,115:25
116:9,117:17
audits 65:17
70:24, 109:23
109:25,111:18
111:20
August 6:8, 6:25
31:9, 31:14
33:7, 217:19
217:23, 243:14
245:23
authorize 98:11
98:22,107:15
223:8
authorized
62:19, 92:16
211:21,211:22
219:4
authorizing
64:8
available 86:18
207:12, 207:15
207:18
Avenue 2:10
3:6, 88:23, 89:3
89:6
averaged 117:5
aware 63:23
65:3, 73:22
84:24, 84:24
92:14,116:11

 

116:17,122:18
123:6, 130:24
147:9,155:11
183:23, 183:24
191:2, 223:13
223:16, 223:16
223:19, 232:6
234:18, 235:13
237:7

Axelrod 226:9
226:14, 226:20
228:3, 228:9
228:15, 228:24
229:5

B-e-k-d-i-m-i-r
235:10
B~l-a-g-s-v-e-d~t
231:15
bachelor 8:13
back 6:4, 25:5
25:6, 29:16
29:21, 48:2
53:16, 57:23
58:18, 60:13
66.:20, 68:9
75:2, 78:18
93:16, 93:23
96:10, 96:18
116:14,117:15
117:18,133:2
142:6,143:14
167:19,173:15
183:4, 183:8
183:14,188:20
198:6, 198:6
204:9, 204:13
204:21, 208:6
216:19, 225:15
225:16
backed 143:3
background
8:11, 8:17, 8:20
98:20, 113:22

 

181:4, 222:23
bad 65:11
bag 65:18
Bailey 42:19
65:10, 66:2
66:15, 66:16
66:17, 69:20
band 61:19
bar 166:16
Barbara 10:25
61:25,159:1,7
159:23, 200:10
200:17, 224:13
barred 110:5
111:17
Barry 220:25
222:4, 222:24
223:7, 223:10
245:24
base 134:16
based 34:14
47;20,104:4
224:21, 225:20
basically 46:11
basis 18:3,18:9
32:19, 58:21
62:23, 62:25
69:24, 70:5
110:21,142:7
199:11
Bates 42:10
42:14, 70:14
70:18, 71:20
71:25, 72:3
72:9, 75:24
76:3, 76:8
76:12, 77:5
77:8, 77:11
80:9, 81:24
82:5, 84:10
84:12, 86:16
124:15,124:19
131:6, 131:8
133:6,133:10
137:11,137:16
169:15,169:22

 

REPORTERS CENTRAL, LLC * 212-594»~3582

 

Case 1:15-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 11 of 48

 

 

Page 4

176:17,176:21 107:6 221:17,221:19 202:21,218:16 233;20
179:19, 179:24 behalf 11:20 Benner 233:5 bitch 148:2 bookkeeping
186:14, 189:11 43:2, 184:2 234:15, 234:24 bizarre 214:19 10:8, 109:16
189:14, 192:5 219:12, 231:4 Bernstein Blagsvedt 109:18, 1 1012
195:8,195:10 238:4 152:16,153:3 231:14 110:8,110:20
200:3,200:24 behavior 139:20 163:3,192;12 block 25:21 books 40:10
201 :4, 243:15 140:4, 222:11 best 48:13 153:17 46:7, 46:25
243:17, 243:19 behold 144:11 75:19, 75:20 blood 242:11 65:2(), 66:3
243:22, 243:24 belief 32:19 118:13, 146:15 bloodsuckers 70:24, 199:12
244:5, 244:11 157:25,199:11 163:15 142;22 228;22
244:13, 244:15 believe 6:9 bet 217:25 BMW 194:2 boots 50:11
244:17, 244:21 10:18,11:18 Beth 230:18 board 5:16, 5:19 bore 90:17
244:23, 245:5 12:7, 32:18 230:20 5:23, 6:11, 7:2 borrowed 91 :10
245:7,245:9 41:11,47:18 better 25:24 7:5,7:7,7:11 91:13
245:11,245:13 47:21,48:16 26:19,114:2 7:13,7:14,7:17 bottom 56:22
245:15, 245:17 64:22, 78:20 169:5,182:21 7:18, 7:20, 8:5 90:12,177:4
245:19 81 :22, 82:8 187:23, 188:6 24:18, 24:20 193:20

battle 2313 82:10, 82:16 195:22, 200:2 24:23, 25:11 bought 12:19
24:12 83:2, 89:7 234:21 25:22, 30:12 13:3, 55:18

bearing 42:10 91 :20, 95:2 beyond 59:5 49:7, 56:4, 94:4 57:20, 218:24
70:18, 71 :20 106:3,106:6 65:11,117:8 94:5, 99:2, 99:3 bounced 116:15
75:24, 81 :24 110:12,111:7 182:8, 238:3 99:10,104:21 225:22
84:12,124:15 124:24,1,31:14 big 27:5, 60:15 108:2,108:3 Bowden 104:14
131:8,133:6 133:16,134:25 113:12,143:4 110:11,119:12 104:15
137:11,169:15 138:22,140:13 162:23,165:13 203:6, 203:8 boyfriend
169:22, 176:17 140:17, 140:23 165:15, 166:2 204:20, 205:10 220:24
179:19,186:14 144:14,144:14 166:3,167:6 205:14, 205:18 Boyle 42:19
189:11,192:5 151:8,152:10 168:8,168:19 205:23, 206:3 Bradley 75:9
195:10, 200:3 153:5,165:7 186:4 206:15, 206:25 75:11, 99:6

200:24, 243:15
243:17, 243:19
243:22, 243:24
244:5, 244:11
244:13, 244:15
244:17, 244:21
244:23, 245:5
245:7, 245:9
245:11, 245:13
245:15, 245:17
245:19

beat 61:19

becoming 7:'18
10:4, 25:25
107:18

beginning 22:22
30:20, 40:7

167:18,171:8
171:10,192:3
193:17,193:19
199:6,199:14
221:17,228:13
229:24, 231:7
232:2,233:13
233:17
believes 49:17
belonged 64:2
149:15
belongs 11:12
164:18
beneficial 23:21
benefit 64:12
64:12
benefiting

 

 

bigger 60:7
74:25,103:14
biggest 98:3
bill 68:24
177:16,177:19
177:22, 177:25
1,78:4,178:4
178:22, 228:22
billable 92:1,1
billed 57:20
57:22, 178:7
bills 178:21
183:25
binder 79:22
bit 8:10,40:23
56:10, 62:4
113:9, 185:3

 

207:7, 216:25
245:21
boards 203:18
222:3
Boat 9:11
boats 10:12
10:12
bodies 165:10
body 147:25
bold 184:6
boldfaced 87:6
89:22
bonds 99:8
bone 147:24
book 221:23
bookkeeper
111:2,233:8

 

99:18,105:12
Bradshaw 66:3
82:9, 93:20
brag 43:12
breaches 44:2
44:3
break 4:19
144:25,145:2
198:9, 209:11
breakfast
236:13
breaking 55:9
bribed 27:6
bribery 26:6
brick 144:8
144:8, 144:8
144:8, 144:9

 

REPORTERS CENTRAL, LLC *

212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 12 of 48

 

 

Page 5
144:10 14116,14122 113121,115:18 213:23,224119 14:2,14120
Bridget 223124 19112, 5115 125:14, 125:'15 224:24, 225:3 cash 22110, 7515
224:20, 225112 52:10, 56:2 148:6, 149:14 225:4, 225:5 13216, 132111
bring 55121 56:8,10617 163:17,_168110 225:6,225:12 Castle 15:12
60:18, 65:20 10813,108:8 168:13,168118 228119, 229:3 15:14
75:5,108;11 108110, 112:20 168:22,168123 calling 139:9 casual 36:16
11312,113:8 115:8,119:9 171:22,17316 calls 13112 226:24
113:12,115118 1_19:24,120:3 182:13,184:6 104:9,126:3 categorical
117:6,16816 12016,120:20 18618,193:22 12714,13913 178:19
185125, 212:14 121:4,12115 194:2,194:14 157115,17219 category 179:10
23914 121:11,1_21:14 194:17,194118 172:12,198:21 cause 199:7
bringing 108:3 121120,122116 194:21, 194:22 214:8 221:5
broke 68122 122121, 124:2 194124, 222:15 cap 9316, 93:8 caused 14012
68:24 124:7, 133:13 223114, 224:7 capacities 8:25 cease 50:4
broker 917, 9:8 138:10, 150:7 227:7, 22719 capacity 8:23 233:16
172125, 20118 150:10,152:2 228:5, 228:7 125:7, 221:13 ceased 817
brokerage 917 152:9, 152:10 228:8, 22818 capital 42:20 41125, 4217
10:10, 20019 152:12,15314 238111, 239:9 60124,82:25 ceiling 163:14
200114 153122,153123 businesses 1019 831_9 cent 214:5
brokerage~6701 154:24, 15514 15110, 182:14 caps 13819 center 92111
201:5 155:6,16016 227:13 card 29120 cents 214:5
brother 166122 160:15,162:20 busy 45121 50:13, 58:11 CEO 5115, 916
brother's 97:20 162122, 167125 buy 12124 58:18, 67:22 22:16, 36:18
brothers 97:19 168122,168:23 187:14, 219121 68116, 69:5 36:21, 75:7
212:13 179:24,18013 220:2 73114,183125 9413,10712

brought 22:25
24118, 2515
43123, 55125
66:3, 10618
10619, 108:8
113122,11618
116:25,152:17
154113,167125
168123,181:20
183113,185:7
192:22, 212:15

bucks 183112
22014

bullet 170124
187:10

bullshit 164:6

bunch 6619
7516, 144118
221111

Burkhardt 814
14:3,14111

 

180:15,181:7
181:17,185:25
192:2, 193:7
23617, 236:12
236:16
Burkhardt's
50:21, 130:7
154:25
Burroughs
230125
bush 117:19
business 9113
10:10, 12:12

1519, 25:2, 2518

41:25, 4217
48:23, 55:22
56:21, 57114

5918, 60:2, 60:5

98:4,108114
110:20,111:11
112:23,113:12

 

buying 213:16
219:17

C.A 118

California 2417
2418

call 28125, 55:6
68113,128:24
17312,173:15
209115,216118
224:20, 225111
225:14, 225115
226:11, 228120
228:23

called 15:12
1618, 26112
3218, 100:9
100110,172:22
173:14,213:20

 

184:17, 184:20

cards 50117
57:4, 67:2
67112,73:23
13514

care 65:22
236:17

careful 4913
204:10

case 14:2, 1416
14111, 14:16
14122, 15:17
15:25, 19:13
19:14, 19124
35:17, 45:13
55:18, 55119
111121,120:17
130:7,147119
178120, 180122
198:13,215:11

cases 13123

 

107118,114:14
114:21,118122
119119, 203:21
certain 162:15
certainly 34:6
40:16, 43:21
49:2, 49:2
62119,11,8:5
178123,19112
197:8,198113
certified 70:25
certify 241:4
24216, 242:10
cetera 15110
36:13, 36:13
CFO 9415
98120
chain 167:6
167110
chairman 5115
5116,715,7113

 

REPORTERS CENTRAL, LLC * 212-594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 13 of 48

Page 6

 

 

12113, 22115
24117, 24118
9414, 9415
107118, 10814
11417,114:21
122123,12315
203121
chairman/CEO
131118
challenge 1818
1819, 44:18
220119, 220:22
chance 3412
36:25, 66120
111123,191:3
change 44123
107124,184:15
4 190:21
changed 97:18
190:19
changes 48122
chapter 199125
character 88113
charge 26111
26115, 50:24
51:5, 57113
62113, 63:4
162:5,166:20
charged 4214
42:8, 57119
58113, 6217
6315, 68:22
98:2, 186:11
charges 26:14
26:17, 26:23
58111, 58:24
64:2, 73:14
73:1,5, 229:11
charging 50:6
50:9, 58117
61111, 61119
charlatans
182:16
chasing 164123
164:23
chatted 100120

cheaply 1 1 112
check 72117
135121,177120
228:24
checked 149:11
167:8,218121
checking 5912
checkmark
170115, 170:20
180110,181:2
183:17,184110
185112
checks 85123
Chen 8217
Chicago 5:7, 916
917, 9:9, 919
52114, 52119
53:5, 53:20
88123, 8913
89116, 89:17
128115,148112
151120, 166120
16716,1_6818
223:14, 224:6
224:8, 224:22
225114,231121
233:18
chief 36:24
98:13,107114
choice 3815
38112, 38114
134121
choose 202:19
chose 25123
217:1,0
cigarette 9:10
9111, 10111
circumstances
43114, 144:6
235:14
circus 166:17
City 23917
claim 132:15
claims 20110
43123,131124
13215,137125

 

 

13813,138112
clarified 22814
clarify 6519

205:11
class 20818

208:11, 225118
clause 48:8

13213
clean 15218

181122
cleaned 143121

143:22, 149114
cleaning 23617
clear 9:23

14:24,18115

18116, 61:25

66121, 96:2

100:14,13313

214:13
clearly 9115

95120, 14814

14815, 21718
client 5815

58113, 8816

160110,16516

192:16,195:20

196:11,196119

211:7, 21119

211:12,211:12

215:13,215117
clients 20125

57119, 57122

57124, 87:8

87:14,101122

101123,113112

113124,162113

162115,162118

16914, 19419

222:18, 234110
close 5816

164111,219:20
closed 218:13

218:19,233118
clothing 50110

50111,162:7
clue 73:20

 

CMG 1:5, 4112
518, 5111, 716
10:5, 1113, 1118
11114, 11117
11124, 1216
12:13, 12118
14:14, 1612
16:3, 1614, 1913
2019, 20119
2118, 21125
2215, 22116
22:18, 22121
2312, 23:10
24:13, 2516
2819, 2915
29125, 3014
30117, 31:24
3216, 32:1,1,
32:14, 32:24
33:10, 33:11
33118, 34111
35:5, 35110
35:13, 37125
41114, 41116
42:2, 42:18
4313, 43120
47116, 49:7
50:25, 5116
51:13, 6212
64:20, 69:15
69117, 69125
7014, 70:7_, 7116
75120, 8617
95117, 95123
9617, 9715, 9718
9917, 100:21
102:25,103:17
103124,104115
108:18,108125
10913, 10916
109:16,111112
11317,11414
12114,121:18
121120,129:2
135:7,136:9
136112,136:17

 

138110,139:23
174:22,175117
180111,183:11
183:12,183:24
18415,186:24
198117, 200113
201119, 201124
20213, 20215
202:9, 202:12
203121, 206:14
208:16, 211:23
212110, 213:9
213114, 218122
219116, 219119
220:2, 225:18
23817, 244:9
CMG's 7:2, 815
36:4, 4114, 4115
46:6, 47:8
69125,10911,9
109120,122:17
170:4, 175120
188:16, 209123
CMG/XA
170116
Co-Investment
102:21
co-partner
12516
Coachella
165:13
coaching 210:20
210:22, 210:23
Coast 2417
cognizant 2714
cohort 234:20
cohorts 139:14
coincided 203:2
colleague 17119
collect 211:11
22918
collectively 5917
Colleen 193:5
19316, 19318
197124, 19817
Colleen'S 193:2

 

REPORTERS CENTR_AL, LLC * 212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 14 of 48

 

 

Page 7
College 8114 communication 102:2, 104:23 42117, 44:12 83115, 110:19
colluding 223123, 231:12 104:25,10513 44115, 102111 118:20, 206:14
146111,147116 communications 106113,107:18 155114,155118 210.‘3, 223115
collusion 14813 13110,18118 107122,107:25 15716,157:20 228:15, 238:11

Colombia
228:11
come 11:23
2415, 4016
48:16, 60112
74:14,115:14
118113,132125
143112,148116
156:11,162121
16317, 228:14
comfortable
25116, 56112
comic 221123
coming 81:2
116:9, 13518
168:4, 209:8
218114
comment
206122
commentary
225:13
commercial
1514
commission
221 :20, 241:19
commit 2616
committed
141:1,9,142124
199:4, 230:12
committing
51:13,174;15
commodity 913
common 43:25
94:7, 96:23
104124
communicate
162117, 231115
communicated
67125,141:12
23617
communicating
145:16,145119

 

88114,101111
127:25,129:21
13617,145110
145123, 198124
224112, 224:17
226:8, 226110
230114, 230:17
230:22, 23113
23515, 235:9
238:11
commuting
52114
comp 134:24
companies
30:17, 45:23
60:23, 93:6
93:8, 9919
110:18,181:21
18917
company 1113
613, 615, 617
9111, 1218
12114, 12:19
15112, 15:15
16:8, 26:2
27125, 28:14
29:4, 3017, 3213
32:7, 45122
4813, 5017
61112, 64120
64124, 7514
7515, 8313, 8617
87122, 88:12
8912, 89:23
89125, 90:14
90118, 90124
91:18, 9412
9419, 94113
95:4, 95110
96:19, 96:24
98:11, 98119
9917, 10`1123

 

10914, 10915
11012,110:11
116:'15,116117
118:4, 11817
119:9,122124
125115,125:17
'125120, 126124
127:15,128:2
135121,142118
142:19,142:19
143125,148115
16217,165116
165:`16,170111
171:18,171121
174:15,174122
17613,176111
176:25,17718
178:6,178:7
178111,18516
187117,197:18
203:22, 21411,1
220:17, 227:22
228:6
company's 1616
48:23, 88116
16215,185:13
compared 123:3
158:22
compensated
2812
compensation
2117, 21:24
2214, 27:23
34114, 9518
11613,118:20
131125,133:24
13417,134:9
competes
236117
complaint 19120
19:21,20111.
3118, 31:13

 

158122,187:3
18716,187:21
188114,189:3
194:12, 229117
229:20, 23014
243:13, 244120
24616
complete 10213
24117
completed
102110,102115
completely
56116,100:14
compliance
69125
compound 4518
comprised
97:15
compromise
183:16
compromised
183:22
computation
117:6
computer 158:5
158:13,159:6
16316
computers 9217
92:15, 92:17
conceivable
7:12, 39:6
3911.1, 9919
178117
Conceivably
43111, 75:22
concern 4118
92:21,92124
93:3,93:6,9318
181:8
concerned
187:15
concerning

 

conclusion
10419, 126:3
127:5, 13914
139:9
conduct 14517
conducted
13124, 101:23
conference
37:1 1, 20312
confidence
39:10
confidential
76:14,120110
120123,121117
15812, 201 :10
201:11, 206:16
confine 46121
confront 214:22
confuse 153:8
confused 53:16
connection
20110,101121
Connied 42120
consider 60:23
115:1,6,198117
considered 3813
17819,188118
considering
115:15, 22615
226:6
conspiracy 2615
212:24
consultant
2211 8, 22:21
23:7, 106:15
107125,114122
117124,12515
12519, 167125
consulting
22:23, 27119
2815, 227:13
239115

 

REPORTERS CENTRAL, LLC *

212-594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 15 of 48

Page 8

 

 

contact 101123
112:6, 11219
145125, 234:14

contacted
228114

contacts 113124
154:11,192116

contained 44:19
7312, 14016
23016, 237:17

contains 76112
96:14

contemplated
134110,134:12

Contemporane...
54:9

contend 171:5

content 72:14

contention
188116

contents 12213

contingent
67114

continue 79:15
92124,149:13
178:2, 222121

continued 8417
109125,118121
11916, 22012

continues 92:24

continuing
88:16

contract 34125
8817, 126112
127120, 127:24
127125,13018
139112

contractor
234:4, 234:5
234:7

contracts 34112
34120, 34122
34123, 87:13
87114, 87115

contrary 175110
194111

 

control 3014
12517
controlling
11813, 11819
controls 8512'1
conundrum
56123, 6913
conversation
16117, 35120
`17116,17319
19718, 229112
conversations
16123, 17:24
18111, 18114
18114, 18121
3418, 46120
145:12,19713
232119
conversion
90:16
convertible
90:14, 91 :10
97:14, 9814
212:13
convey 197116
convicted 26114
26117, 4119
164125,181:4
conviction
25113, 2614
2615, 2618
27111, 181 19
181114,181119
18216,182111
convince 43118
convinced
147115,196:14
COO 36115
119119
cooperate 12314
copied 7114
72120, 82119
133114, 189115
copy 31:13
70116, 7615
155117

 

cordial 173:12
corp 11112
corporate 1119
10415,119116
119122,159116
170:20
corporation
125111,204118
204:19, 204:20
227:15
correct 818, 819
1416, 14112
19:3, 1916
24:14, 2612
2613, 26:25
31124, 3213
33116, 3512
39:17, 39119
39120, 42121
42:24, 4716
47114, 5017
5119, 51113
5318, 5415, 5612
6213, 6414
64:16, 64121
64125, 65112
69:13, 70:5
7112, 71119
72120, 7415
77119, 7818
81119, 82:12
82:19, 84118
85:2, 8514
85:13, 85118
88:8, 96:15
96119, 96120
98:7, 102115
104:7,104112
10615, 10618
106116,106122
107119,108:6
111115,112:3
114:5,114124
116118,118110
118114, 118122
119:7, 11919

 

119:13,119125
12016, 13014
131118,132112
132119,133121
134117,134120
135118,137121
13814, 140:3
147:2, 14717
147111,149121
150112,150114
150115,152114
152:24,154118
156:6, 15619
156122,156124
156125,157:9
16013,160:7
164115,167115
168111,189:16
191113,191:16
19219, 200111
201114,201119
20717, 217123
22512, 22614
232:12, 23815
238:8, 238:12
24118, 241110
Corrupt 43124
cost 57123
costs 48:11
58113,174122
counsel 1318
20:6, 40118
40:21, 49110
79113, 86117
12812,136117
13713,141115
141123,198122
199123, 21314
225123
count 26120
counted 142:15
counterparties
40115
counterparty
9112
counts 178:21

 

County 101:19
155120
couple 24119
2517, 29119
46:24, 55:8
55117, 57117
99124,100:3
10115,120124
126121,144124
162:23,165112
172113,181,124
194124, 196:12
196125, 232118
239118
course 1818
7712, 20416
court 1:2, 4819
101119,12015
155120, 207:25
208:9, 208110
212116, 214120
216113,216115
216115
courtesies 79119
courtesy 79:18
cover 9113
coverage 118117
covered 37114
CPA 7113, 71:5
1`1113, 23313
CPAs 112:2
Craig 104:14
104:15
Crain's 223114
223:20, 22416
224:18, 225113
crap 59:22
16512,196:13
221111,221122
create 177:11
created 169:12
credibility
185:20
credit 29120
50:13, 50117
55115, 56125

 

REPORTERS CENTRAL, LLC *

212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 16 of 48

 

 

Page 9
5714,58111 cut 116123 179:21,186:16 242:15 131:9,137:12
58122, 58124 11712 189113,19217 days 82118 137116,169116
6712, 6712, 6717 CW 8:14 195112, 20015 123114,135:11 169120,169123
67:10, 67111 20112, 207:2 15715,16814 179120,179:25
67:13,67119 D 214116,217120 de 202:14 186115,186119
67:22, 6815 ' " ' ~ 223111, 229121 dead 173:13 243118, 243120
68:15, 68:16 damaged 4718 dated 44121 197:13 243123,244114
6915, 73123 damages 48111 44122, 45117 deal 16:6, 57:12 244:18, 244122
118116,118116 48113,181:5 7614, 84118 74121, 74:25 244:24, 24518
13514,183116 Danyo 2111,414 10514,107112 75118,75:20 245110
183122, 183125 242:4, 242118 131112,15718 116114,116:22 defendant 1916
184:8, 184112 dark 222117 177116, 186:19 116124, 11713 6214, 76112
184116,184117 Darren 1110 186120,18716 22019 140:18,140121
184:20,18516 1117, 34119 189119,19517 dealt 234111 140:24,14112
185:9, 1,8616 34121, 40125 22316, 223:10 Deborah 1'1217 defendants 1114
Creek 15:12 51118,52:4 245125 11219 1121,217,315
15:14 5713, 57113 dates 52121 debt 75:6 3111, 4111
crew 167:20 61:16,67114 52122,53117 104:11 101:21,123:4
196:16 67118, 73113 146:16,146117 December 88111 148121,154:4
crimes 98:2 142:13,145:10 150119 89125, 90118 154117,154119
142125 151:4,15616 daughter 50110 9715, 9718 15916,159113
criminal 26124 160119,163:19 141111,149111 102123,170:2 163:11,166124
27:11, 41110 167:17,170:25 149121,151:21 17611,2,176124 17115,171:7
41112,42:5 171117,171121 151123,152:5 1,7719,223:14 18916,230:12
4218 180:11,180:16 152111,152111 22416,244:8 defended 66111

criminals 148:3
163125
critical 170112
cronies 39:25
cross 180:24

cross-exam inat...

239123
cross~examine
214:25
crucially 88115
crystallized
13519
curiosity 45112
curious 44122
4514,4517
45:13
current 187116
cursory 5416
74:17
customary
87:14

187118,19812
19818,198:14
198114,214120
22317,22319
245124
Darren's 195120
data 76:14
237:17, 237120
date 22119
31110, 42112
70120, 71123
7612, 8212
84114, 86121
94:16, 9716
102114,10719
107112,123110
124117,131:10
13318,137113
138113,14717
155:15,169117
169124,176119

 

 

153116,154113
16212,16213
165112,228:19
22913, 229:4
daughter's
143:17,19018
David 7110, 7:12
7:15, 7116
98:13, 98116
99:2, 9917
105117,10812
23116, 23217
Dawn 233:5
day 1111,5215
61:17, 98116
142113, 152120
160116,167:17
198115, 202119
210124, 218113
221:2, 235116
236113, 241:16

 

decent 74121
74125, 111123
113118,168:3
219119, 219122

decided 55120
74123, 16419
16717

decision 1317
62113, 62117
214120

deck 160110

Declan 105:12

decorating
57119

decree 48110

deep 110:17
176:8

DEF 70115
70119, 71121
71125, 75125
76:4, 13116

 

defer 189110
deferment
116:21
deferred 118120
133:24,13416
13419, 134124
deferring
116:18,135117
135120
define 11121
defined 125121
definitely 47122
defraud 5718
5719, 58120
degree 16:22
49123, 14019
157:14,198121
delaying 216117
delete 15512
211110
deleted 102:4

 

 

REPORTERS CENTRAL, LLC *

212~594-3582

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 17 of 48

Page 10

 

 

154117,15816
158115, 211114
deleting 15512
demand 85:10
90118
departure 49119
15814,158112
depends 93113
deposed 13116
14120
deposition 1125
2:6,1415,16110
1715, 17115
18123, 1918
19112, 19114
19115, 19115
19118, 19123
77113,79:17
13017, 176123
207120, 214:22
21618, 216110
24116
depositions
13124, 215110
depressed 59119
description
88125,1`18113
designated
201110, 201111
designed 165121
designee 159116
desires 201112
destabilizing
59113
detail 54115
136124
detailed 54:16
details 120113
120:22, 12819
12919
detect 85122
deter 85122
determine 7316
determined
5118,1,85110
22312

devastated 59:7
developments
119:22
Devlin 612, 713
717, 718, 7122
24:17,24120
2519, 4916
49:25, 51112
5617, 5617
67120, 7117
7615, 9415
105115,106:4
10619, 10812
10819,108111
108111,112122
11,2123,11317
138110,162125
168117,189:21
19213, 23718
238:18
DI 16121, 1716
20115, 20121
2119, 41:18
46:14,120121
'141:22,156:13
157113, 198:20
203123, 24317
die 144:2
died 173113
173:25
difference
135:19,163123
165:2, 16619
different 69121
12119, 206113
215121
difficult 2717
72112,111111
dinner 16118
direct 8717
91125, 9214
180124, 234:13
directed 81:15
19116
direction 1_63:22
DIRECTIONS

 

 

24317
directly 96123
96125, 11419
114118,12514
125112, 234124
director 32124
33111, 7116
10512,106:16
106124, 117:20
12516, 23817
directors 5:17
5:20, 5123, 6111
712, 716, 7:7, 815
94:4, 9416
104:25,105:4
10517, 105120
dirt 59112
disagree 93:10
disappointing
59:5, 5916
disclose 13110
16:24, 17124
1,8117, 21110
27111,46:15
46:19, 91117
12818,141123
198:22, 213121
disclosed 47116
47122, 91123
20617, 206:11
21818, 218:15
disclosing 41:20
12213,127:25
20618
disclosure 93:5
116119,116120
122118, 20414
20619, 21012
disclosures 93:8
11614, 20814
208116, 208:22
209:23, 238115
discover 148120
148:25,14914
14917, 149:20
discovered 3814

 

149:12,149121
149122,150:3
discovery 8012
150117, 207123
214119
discuss 16123
43:5, 54:20
95112, 234121
discussed 35115
35115, 71110
9113, 93118
134113,15214
198118, 22915
discussing
149116
discussion 32:20
49115, 60120
93121,112:18
112119,16918
171124, 226122
discussions
18110, 30122
75117, 92125
10018,141123
156115,157115
198122, 213122
dish 63110
dismissal 4616
dismissed
111114
dismissing
11212
displeased
23714, 23716
disposition
15125
dispute 76123
12217,122117
136110
disputed 229110
distinct 63114
distributed
125116,125119
distribution
125115
District 112, 113

 

16119,161111
diverse 23:16
diverted 188:4
divesting 45122
divorced 10:15

10117,166122
divulge 156:14
DL 11212
DLL 11217

11219
document 31:15

31117, 3317

42110, 42115

43:3, 4315, 4317

43113, 43:15

43:18, 70118

71120,75124

76:11, 76120

78:24, 81124

84112, 86:20

86123, 9713

102114,124:15

124123,12614

127:4, 131:8

131113,13316

133112,137111

138:2, 15717

169115,169122

17016,176:15

176:17,176120

17712,177111

179119,183118

186114,186118

189111,19215

195110, 200:3

20016, 200124

20`113, 20114

207116, 211117

213:11,214115

215115, 22314

243:15, 243117

243119, 243122

243124, 24415

24417,244111

244:13,244115

244:17,244121

 

REPORTERS CENTRAL, LLC *

212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 18 of 48

 

 

Page 11
244123,245:5 163117,182117 231111 119:6,152113 38:11,38:20
24517,245:9 202123,23416 e-mails 19:19 15515,233:10 39125,42118
245111,245113 door 74114 8014,10214 233112,233:14 43119,44116
245115,245117 117118,192123 106:2,143111 employee 12515 51112,65116
245119,245122 19815 145116,146121 192113,23413 71114,71118
documentation dope 146:11 15816, 158115 employee's 74120, 74:21
40113, 82:12 double-dipped 15917,159114 15814 104118,105110
191116 57122 159124,211112 employees 116123,17013
documents doubt 92123 E-Trade 20019 50118, 5312 17116, 171112
19117,5819 124110,124111 earlier 113116 88:11,88112 172:19,172123
7213, 72:22 Doug 99121 184:14, 200:19 101125, 10214 enrichment
77111,15413 210110 230110 15812, 197115 4412
15415,154118 downloaded early 3615 employees's enter 94113
155111,158:23 86118 44123,45121 158113 entered 34112
163111, 19119 dozen 2417 earned 80:11 employment 9412, 12319
207119, 208:6 113124 earnout 34113 8117, 34112 entering 9419
211113,215111 Dr 230:23 easily 8518 34120,93125 entire 87:22
215:14,216110 draft 42117 eating 29113 9413,94:9 1_26111,235116
216112 drop 56121 63110 94114,11719 entities 170:20
dog 19513 dropping 56122 Eaton 31:21 11711_1,124:21 199115
doing 25120 drugs 4125 31123 150114, 152120 entitle 225119
25:21, 4012 due 8519, 90117 Edelman 232125 227:12, 233116 entitled 10416
41125, 4217 118116 Edgar 86:19 233123, 233:25 123123,13019
46117, 5516 dug 59111 editing 92110 emptied 15217 131:11,134:6
6119, 61119 duly 413, 8415 education 8112 empty 194:13 22417, 23014
63124,73:24 duty 4412 educational enabled 60124 24218
73125,74113 8111 enabling 9218 entitlement
92116,93:14 E effect 134125 enclosures 7616 96118
9516,108:16 ' ' ' effected 44123 ended 5917,9312 entity 11114
109125, 110116 e-mail 70115 effective 138113 97:4, 9718 12125, 97117
110:17,110120 7114, 72123 effectively 11813 101125, 244:8 125111,125112
111112, 111120 7613, 7614, 7616 effort 4714 endemic 58116 entries 17519
111122,113117 77117, 8214 eight 157:4 enforceable entry 170111

129117,14213
14216, 142:10
142:12,14811,7
149113,156117
157118,173:19
182121,186111
198:6,198:25
227:7, 227:16
227118, 22818
238:4

dollar 162:6

dollars 55:9
67:10, 95111

133112,145112
145114, 145119
149116,186119
186120,186:21
18716,187111
189:17,19016
19017,19018
1,90110,190124
19116,191110
19212,19312
195:7,19519
195119,197110
211:10,226112

 

 

eighth 85115
either 3816
116113,163113
180:24, 19012
232123
electronic
154117,155:11
elucidate 57110
embarrassed
139123
emphatic 64:19
employed 518
611,4, 6115

 

12712,127117
engage 12518
125113,170116
engagement
41116
engages 125112
125:15
enigma 6912
Enlighten
209124
Ennis 23112
30:14, 30115
3418, 3814

 

177115,177122
equally 232120
equipment 9218

179:12
equity 10417

104111
Erroneous

160:8
error 95:14
escaping 60:16

16217
ESQ 318,3:14

3116

 

 

REPOR'I‘ERS CENTRAL, LLC *

212~594-3582

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 19 of 48

 

 

Page 12
essentially excuses 16416 5715, 5813 116:5 217115
24:20,51125 executive 36124 6111,2,6217 eye 16814 familiar 3013
5217, 5913 67116, 88115 6316, 6316 eye-popping 3019, 3114, 7118
establish 129112 107:15,108:4 73123, 83115 218:2 168124,16913
187:16 11417,122123 12413,12417 eyesight 81111 19011,0, 20315
estate 22819 12315, 124121 189:8 77 7 236:5
Estelle 1111 12514 expensive 16816 F family 110:23
6313, 63:7 exercise 9418 experience 1013 " 1 '“ 220122, 220123
63111, 63123 exhibit 3118 1017, 2518 face 142125 220124, 221125
estimate 48113 42110,70118 16213 fact 5515,58124 fan 17416
et 15110, 36113 71120,75124 experienced 62:24, 67:16 far 28:24, 38115
36113 81124, 8214 195123 6914, 74110 51111,125:3
evasive 60118 84:12, 86:20 experiential 116 117:16, 122:20 14619, 174118
evening 115:9 9714,10717 4113,1014, 6018 135116,14412 Faria 148:1,9
115112 124115,13118 7215,88:2 147112,147113 154116
event 165121 133:6, 137:11 10814, 113121 147:24, 14814 fashion 18120
events 185114 155113, 15716 124:22, 16214 151124,152124 faster 9219
1,88:4,191112 169110,169:15 162:6,166:4 15813,160124 161120
everybody 169:22, 176117 16611,1 1,81120, 184:15 father 22113
19715 176122, 179119 expert 148116 factors 18515 favor 12015

evidence 64115
158124
Evolution 1618
exact 12121
150119
exactly 148116
183113
exaggeration
'192:19, 192120
EXAMINATI...
416, 8417, 24314
examined 414
8416
example 66123
73110, 82111
82114, 8519
14519, 18715
Excel 76:7
77118,176123
exchange 913
9:3, 9110, 9119
13616
excited 6718
193121
Excuse 116112
172:5

186114,187:3
189111,19215
195110, 200:3
200124, 20114
20118, 206124
214115, 217119
22319, 229:16
229119, 229119
229125, 246:5
exhibits 31:14
existed 2717
exists 158120
exited 239:19
expansively
160124
expected 6718
222122
expended 184:2
expenditures
82122
expense 29118
49125, 57:15
16818
expenses 5016
5019, 50112
50124, 51 16

 

 

148118
Expires 241119
explain 49116

129117, 129:23
explained 77:7

148116,172:18

221:19
exposure 67:19

67:20, 6818

68112, 68114
Express 57114

58118, 58123

6717, 67111

67117,6816

68:13, 68124

73111, 73114
expressed 92123

18118
extend 79118
extended 79117
extension 1212
extensive 216:6
extent 104:8

156116
extremely 9123

56112, 59113

 

185:7
facts 45119, 4612
235114
failed 211:7
211:11,211111
fair 9112,17122
18124,18125
19122, 2418
45118, 52125
53:19, 7513
87:24, 95121
110110,114116
118:11,129:22
145:6,178116
18214,196:15
21618, 21619
fairly 2513,2515
55117, 56114
57125,112:23
113118,153118
16812, 219122
faithless 4413
Falek 235:3
fall 8:3,163:14
false 140:3
217111,217113

 

favorite 172124

February 6716
7614, 105:4
106121, 106122
130124,1311`12
131120,133120
134110,15718
178:2, 233119

fee 2011,9, 20125
22110, 22111

feel 251`15, 61115
93114, 18214

feeling 56:10
61121,151119
196120

fees 20110

feet 45124
239113

feigned 15117

fellows 24119

felon 164125
18114

felt 25124, 59:15
14415

Fest 165114

fiduciary 4412

 

REPORTERS CENTR]-\L, LLC *

212-594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 20 of 48

 

 

Page 13
field 171122 80:9 184110,192111 13912,147118 222:5
fifth 181:2 find 60121 192115,211118 16118,161115 frauds 142124
187110 87122 212120, 228120 161:18, 17112 fraudulently
fight 26115 finding 80118 five 13119, 59:17 171121,17915 139111, '139:17
26116, 19616 80120, 122125 9418, 95117 188:22, 244110 free 95:4, 95:23
fighting 195121 143120 232111 format 7215 164117
212123 fine 18124 fixed 59:9 7618,77:8 free-for-all 5913
figure 56:19 fingers 211:16 flight 24012 77119 Friday 8215
figured 68121 finished 79120 fioor 316,912 formation 17117 115:9
file 4417, 65122 8016, 21614 917, 918, 9118 former 2312 friend 12112
7912, 237114 Fiori 30124 8919, 89113 2315, 23110 100125
filed 4112, 3119 32112, 32115 floral 171117 38115,101125 front 79:23
31113, 31118 170:21,170125 Florida 1519 10214,104125 145115
3318,44113 171:8,171:14 florist 188:15 10512,10514 frustrated
8712, 9714, 9717 180:12,186:24 188118 10517,170120 146118
101118,102111 18718,187112 fiorists 188116 forth 58122 full 57124
10717,107:11 187:14,187119 flow 144123 93123 135117,192118
155:19,15614 188114, 188:25 flowers 188:15 forward 55118 23418
156:8,157121 fire 115113 188117 175:7 full~time 227118
158:22, 21816 fired 38:17 focus 47:13 found 50:2 full-time-type
22315, 237113 38118, 38121 focused 47112 55110, 59112 227116
243113, 24418 119:24 48118,117:12 80119,12015 fully 119121
244110 firing 115115 focusing 48121 144:9,15815 function 231123
filing 107:15 115116 folders 148123 158114,182:15 fund 915,5715
155113, 155118 firm 4:9, 917 149112,151117 foundation funds 26110
244:19 1816, 20114 15216,15418 12117 furniture
filling 84120 20120, 31121 following 12117 four 59:17, 9514 179112
finally 222:9 31123, 92123 48123, 65110 95:24, 11715 further 8416

222110, 222112
finance 98:21
finances 4719

10415, 230:11
financial 8120

8124, 9113, 2518

47119, 4815

5412, 5417

54112, 54:17

54121, 54123

64:25, 69116

69:24, 7015

7017, 76114

77123, 80:21

98113, 99116

99118,168125

17519,185113
financials 77118

106115,125110
128110,128112
14313,155:21
155:22,211110
239115
first 413, 1814
26114,26:17
26123,27114
29110,35118
40:24,51:15
81111,88121
98125,99125
100112,113:5
116110,13214
141118,155:10
15614,167119
170110,17319
177115,184:7

 

 

follows 415, 7616
8416
foot 73119
force 138123
forced 37:18
37120, 3817
forceful 56115
forensic 4616
46:13
forever 18213
forfeiture 47124
forget 96:10
form 6122, 1119
44:25,48:25
63:17, 10717
107111,118:23
121124,12612
126:6, 12719

 

164:17, 172120
22916

85115,101122
138:11,21314

 

four-year-old 242110
215111 Furthermore
fourth 8516 180118
8517 ,
frame 7123, 915 G
150:20, 22012
frank 136:6 Gamanle
Franklin 23313 230118, 230:20
fraud 26113 game 95125
26121, 43:25 21618, 21619
51113, 6117 games 210:15
6515, 84120 210119
84125, 85122 gaming 9216
14015,141119 108113,108114
174:15,230:12 108114,108116
Fraudbuster 109:5, 10917

 

 

REPORTERS CENTRAL, LLC *

212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 21 of 48

 

 

Page 14
10919,109112 206119, 206119 183:8,184111 6117, 64118 109:5,10917
111112 206123, 223120 19613, 21713 66:7, 66:25 109:9,109112
gather 45118 237:3 21714, 217112 6712,6712 111112,112:21
4612 given 139115 24114, 241113 68125, 6916 112:25,143:2
general 21110 20518, 24119 24315 71124,7216 164:10,182118
7216, 72117 giving 78125 go 12115, 20118 72113, 73111 gotten 12114
7312, 7417, 9114 8018 2218, 32122 74112, 74116 27123, 58123
168110 GL 3118, 31:12 37122, 38115 74124, 75119 grabbed 3719
generally 2212 42110, 42114 41 :21, 46117 75120, 8015 grabs 142117
41121,120112 70:14, 70118 6016, 60112 8216, 82113 graduated 8:13
generate 60124 71120, 71125 60121, 63:19 92121, 92:24 grand 13513
6112 75124, 76:11 67:9, 69:22 93:3, 9316, 93:8 13514,135120
genius 21414 81124, 8214 7311 5, 7417 9712, 99112 167111
gentleman 1217 84110, 84112 81 :6, 87:4 11313, 1 13116 grandfathered
24122 86:15, 86120 88121, 89:20 11412,115119 9118
Gerry 2719 97:4, 9717 93123, 104119 117117, 12019 granted 9416
get-together 10717, 107111 12214, 126117 120124, 121 122 grasping 60:11,
226:24 124115,124:19 129:9,130111 123:16,128124 GRAY 119
getting 36111 131,16,13118 136124,156117 129116,134113 great 3117, 6719
4018, 45124 13316,13319 157118,1.5915 143:17, `143119 81112, 97123

58118,111124
115:21,116123
11913,153:17
164110, 221:20
228:23

Geyer 230123

Giant 203:14
21516,215118
216122,217112
217116

gigantic 166116
166:16

give 512, 8118
16:20, 5819
60113,64:19
66123,69:7
74117, 83111
83:14, 11713
118116,120:13
120121,121112
123110,127:24
127:25, 129:24
147121,157113
157:17,18013
19616,19819
199124, 205122

 

137111,137115
155113,155117
169115,169119
169:22,176:17
179119,186:14
186118,189111
19212, 192:5
195110, 200:3
200124, 20113
206124, 214115
216115,217119
22319, 229116
229119, 243:12
24414, 24514
24614

glad 59116

glanced 1 75125

glass 37:12
37115, 37116

glasses 81112
81113

Glenn 1120
1125, 216, 217
5:6, 9413
107114,17317
181:3,181121

 

159121,161124
163115,163121
16418, 16718
17711,9,177122
177125, 182:22
183110,211116
213:4,217:18
22014, 22215
24012

God 59115

66122, 173122

goes 19314

209120

going 4115, 5111

16:21,17114
17120, 1817
21:9, 26118
26119, 2715
33113, 36:1,4
37125, 3816
3817, 3914
39118, 39124
45110, 55121
58116, 59112
59:17, 59122
60110, 61:5

 

14417,144113
144117, 144121
156113,157113
159115,16418
166117,16718
176115,187123
18816,193121
19513, 19616
196111,196113
196:18,197113
198120, 20819
209117, 21419
214111, 22216
222111, 222117
22312, 225117
22614, 229125
23012

goings-on
221110

good 418, 2419
2712, 33:25
61115, 65110
6511 1, 65113
75112, 75113
75114, 9216
108:13,108:14

 

172123,19515
greater 151119
151119
greatness
164121
grew 151118
grip 11313
grooming 36:18
gross 113118
192120, 23416
group 1:5, 4112
5:9,10:5, 2313
23116, 2412
2416, 26117
26:23, 42118
4713, 5314
104116,104117
11819
groups 4014
grow 185113
188117
guarantee
137:21
guarantees
67114, 67115
Gudin 1112

 

REPORTERS CENTRAL, LLC

* 212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 22 of 48

 

 

Page 15
62:6,142114 136122 hedge 915 66110,117:13 24614
235124 hantHing 49 25 hehi 218,6116 132123,23713 identHicadon
guess 9113 194 25 8119,9:16,9117 horizon 193122 31110,42:12
11121,27:8 handvvrnten 150 19 horror 144 10 70119,71122
3415, 5315 85:23 hello 35123 144111 75125, 8212
59111,62112 hanging 68124 help 85122 horse 50:11 84:14, 86121
62:18,68121 happen 59 18 169118 hours 20919 9716,10718
88:5,8819 64 9,144 7 hereunto 242 14 house 16 18 124 17,131110
119117,147119 194 6 IIess 70 16 hover 55:8 13317,137113
157122, 160121 happened 70122, 72117 Hudson 119 155115, 169117
176:13,177110 100118,100121 HG 101120 42120, 52116 169124,176118
234 19,23912 100121,100122 hide 14213 fludson(}ray 179 21,186115
guessing 58:4 144:15,147116 208:5 12314,140119 189:13,19216
guidance 203 19 165:3,167:14 hierarchy 15615,164121 195112,20015
guiding 130114 167123 114:12 18815,188:11 200125, 206125
guilty 26120 happening high 85:10 huge 17416 214116,217120
41:11 135112 85110 17612 223:11, 229121
guy 12111,2512 happens 176122 higher 9219 hugely 5914 identified 42113
70123, 109115 happy 9619 highest 8111 5914, 5914, 5914 6515, 70114
110122,112123 11914,19715 highly 38:3 5915 84:10, 86114
112125, 11318 199121, 222120 hire 112:20 hundred 5518 124119,13116
136122,153116 hard 718,113:10 181125 60115,1.62:6 155117, 238114
164 19,16719 harni 63 12 hired 106 11 hunt 19513 identny 139 18
172124,183:9 63:24 11212,11214 hurt 142119 176121,199115
221116,236111 hazy 39:5 113114,113:15 hyena 14813 Ihub 22213
236114 head 1512,60114 11415,11919 hyperbole ii 125115
guys 24124, 2517 64113, 78117 12418,12914 1,92118 illegal 3813
6719 17918,20517 158121,167110 hyperspace 39118,39123
¢HMWW… 2138,21313 hhing 12223 143£8 596,21816
H 227:19 history 20'1:13 hypothetical illegally 4014
' heading 9215 hold 6110,9114 127119 Illinois 517
hacked 8013 headquartered 1115, 1118 n n n 7 v _, 88123, 89:4
half 2417 8912 holding 170111 1 imagination
113124,135121 heads 171 23 llokhngs 1:5 """ ”…"` " ' 195 6
202113, 21319 hear 18216 4112, 519, 1015 Ian 24122, 24:23 imagine 151110
213:16,21415 20418 42118, 97:5 24124,105112 immediate
halfway 125:2 heard 1411,7 9718,102:20 Iconic 102120 15014
hand 117 15 14118,51111 244 9 103121 innnediahdy
14213,142:3 9617,13418 IIkovvood idea 25 17 213123
142:21,142122 171:13,171120 212123 73117, 73118 impact 168114
215122, 242115 172116,17315 home 52113 9813,112113 implies 217112
handhd 1321 1738 16&21 149£7,15k8 hnpohu:1982
13122, 50116 heartburn homework 182:12, 214111 importance
handle 11412 221121 60121 225122, 23312 158124
144116 heat 66:13 honest 12110 IDENT 243:12 important 76117
handled 11614 heated 75117 56116, 6219 244:4, 24514 76118, 88115

 

 

 

 

 

REPORTERS CENTRAL, LLC *

212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 23 of 48

 

 

Page 16
154111 4112,4114 6518,6918,6919 intend 218110 236115
impression 5918 42120 69:12, 82115 intended 187:8 interrupt 45:10
147122 incorrect 48 17 82118,83112 197 15 144 23,21116
iniproper 73:7 78120,92:18 83115,11513 intent 26 16 interrupthig
7319, 73112 192121 122122, 143116 intention 33121 208125
73118,73121 increase 20313 157125,158:3 197 18 intervie“/
130:19,140111 incurred 58110 16017,16018 intendonal 224 19
145:7,204 9 indeHniudy 16019,16316 14113 introduce 1855
Improperly 16418 19913, 204119 intentionally 226125, 22712
127112 independent 20518, 205113 15812 introduced 1216
in-Rnce 195d6 9222,13&22 205d5,205d6 nder 4323 17d8,36£
in-house 28:2 157123,234 4 205122,206:2 interacdon 36110,36£1
in-person index 155114 20619,206112 233 9 6017,108110
171124, 226111 155118, 244:20 206:14, 206117 Interactive 112122, 12913
226113 indictments 21013, 21118 170121 22716, 22718
inabihty 185113 2619 212:17,212:19 interest 28122 228 3
inaccuracies indirectly 12514 223:20, 23016 28125, 29122 introducing
7312, 73:3 125112 23213, 232114 29125, 3414 107:25
inadequate individual 1517 informed 9013, 90117 invade 204:10
85117 12516,159:5 119122, 149124 90119, 9113 inventory 8518
inappropmau: 159d3,1729 hdnbn 425 9k8,9k9,963 invem:125£
17125, 7916 20115 initial 162118 9619, 96110 investigation
208:7, 21614 individual's initially 156121 96:15, 96124 40:19, 4616
incendve 13k24 4918 insanny 22224 99d5,99d6 46d3,4623
incessant 79110 individually 217 inside 205115 99119, 118110 47113,47120
inclination 11116, 200120 20612, 206:4 171117 48:24, 101124
167119 individuals 20619, 206112 interested 33:19 102:3, 102110
include 93:3 24112, 4014 insider 204:18 46118, 242112 102115
157111 47:25, 5212 inspection interesting investing 228110
included 26 24 induce 139119 110117 112113 inveshnent
55110, 72:4 induced 139111 install 24116 Interestingly 201114
137124, 179:9 139117 installed 24:13 9513 Investments
236122 industry 8121 instance 65:5 interests 22817 97111,97:15
includes 7212 8124,87115 instances 84 25 interfanidy 102120,102121
138d1 Ianne 1k11 147£0 22k5 invemor104d5
including 32:8 11112, 12125 instigated interfering 104118, 14314
95:7,10213 1314, 1316 209115, 209:16 210120 203117
122:22, 137117 15115, 89122 instruct 16122 interior 57119 lnvestorHub
inclusion 169113 89:24, 9015 2119, 41118 intern 153118 212118
inclusive 104 3 90:13,90115 44 9,46114 internal 101 24 Investorsllub
income 7813 91118, 10918 120121, 141122 international 206124, 20716
78111,78115 200:16 l156114,198120 14315 245121
80116, 80:25 Influenced instructed 18219 Internet 108:16 InvestorsHub.c...
8117,81114 43124 instrucdon 1715 181118,181122 20316,205110
1898 inhnunadon 157d4- 18210,191118 20615
Incorporated 13112,6517 insuldng 14618 204 20,23618 invnathnl 1933

 

 

 

 

 

REPORTERS CENTRAL, LLC *

212-594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 24 of 48

Page 17

 

 

involuntarily
38123, 38:25
involve 25118
25118, 25119
47111
involved 9110
9112, 10110
12:14, 1519
2314, 3713, 3819
39121, 46123
46124, 6418
74123, 89119
108115,108115
11816,139113
139:13,142112
149118,151111
166123, 174124
17512, 17516
213110, 219118
22113, 234120
239110
involvement
45112
involving 1412
IP 154125
Ireland 24119
Island 52113
issuance 38:2
22318
issuances 4017
issue 6122, 25113
25119, 66115
77112,116111
116:19,116120
118:20,127121
136118,175110
181116,184111
225118, 235114
issue/Jean
170125
issued 4013
4019, 40:10
4913, 89123
90114, 96123
10316,104124
issues 50120

9316, 11613
121:22,122:7
122117,170112
18018,183116
18619
issuing 39125
133123
italic 89122
items 83:7

J
James 3116
17113,17117
2413,42118
235:10
January 52118
52120, 52124
53115, 53118
106112,11316
11518,11917
176112,176124
17718,177116
177123, 179:23
184118,184119
185122, 216:23
2331`19
Jay 165116
Jean1111,19114
34119, 34121
35116, 35119
36115, 36118
36120, 36123
5317, 58125
5912, 61118
61119, 62114
62118, 62121
6518, 6618
67117,6917
82111, 82115
83:11,116:11
14212,142:4
14218,142115
142117,143110
14517,14519
145119,146:25

 

 

149118,150:21
154120, 154:24
156111,156118
160:5, 170:3
171116,171121
176123, 180111
180116,19213
19512, 19516
19518, 228120
228:23, 234111
234112, 234115
237111, 237114

Jeff 612, 24117

4916, 51112
5214, 7117, 7615
105115,10819
108111, 168117
189:21,19213
23717,238118
239113

Jest 195:21

Jeffrey 1116
94:4,10812
14011,4,140115
140117,15615

Jerry 236:4
236111

Jessie 1110, 1117
5214, 61111
61121,150113
15616,196:7
196110,196122

Jessie's 195120

jig 164:2

Jim 23112
30114, 38120
51112,71111
71114, 71117
17013,171:12
17313

job 8118, 918
918, 65113, 95:7
158121,163:8
165:17,16718
182118,182121

jobs 29119

 

55117,154:7
15419, 162124
165:13,16612
166:3,1681.19
168119,186:4
Joe 19115,27:12
33117, 34119
35115, 36110
36110, 36117
39121,4317
53110,55111
55117, 55119
56112, 5713
58117,61117
62112, 62114
62115, 62121
62122, 66125
67:18,70:16
7115, 71116
71117, 73110
74:4, 7615, 8313
100125, 106122
114111,114114
114117,115120
115122,11,615
116122, 117123
117123,11913
119:4,127121
134124,13517
135110,136125
14212,142:6
142:9,142111
142122, 14313
14316,14518
145110, '145120
15113,15718
160113, 16419
17013,170125
171117,171121
17416,17417
17419, 179:24
180111,180116
181110,181113
181117,185119
19513,19818
198110,198115

222:25, 227:11
228:3, 234120
236117

Joe's 11613
185120, 22719
231124

John 15:6, 1517
2413, 11113
13716

Johnson 109114
109115,11116

Joseph 119, 1116
211 1, 413
124:22,15615
24214, 242118

judge 8015

judgment 12018
120:18

July 817, 44121
45117,116112
116112,13215
150:10,150116
189:19

jumped 59123

June 52118
52:20, 52124
53111, 53114
53115, 53119
94117, 98114
102111,102114
150:16, 160123
160:23,186119
186120, 19219
19517, 196123
22316, 223:10
245:25

 

 

Katzog 1516
1517, 2413

KBM 97111
97:15,102119
102121,102122
103:19,103120

keep 95119

 

 

REPORTERS CENTRAL, LLC * 212-594-3582

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 25 of 48

 

 

Page 18
119121,14613 33117,33122 75118,78115 151117,151117 190:4,19014
209116 33124, 33125 81 :5, 82124 15216,152125 19019,19019
keeping 95 18 34 7,3418,3519 86112,89112 153118,155122 190122,19(%24
16814,219120 35:11,35:18 89115,91111 157:19,158116 19114,191119
Kennedy 13716 36112, 36116 91115, 91121 158119,159112 19415,19417
kept 197125 37121, 3815 93121, 97111 159122,159123 194116,194116
KEVIN 318 38117, 39:4 97125, 9815 160123,161110 194118,194123
keyed 201113 3917, 39111 98115, 98:17 161:19,16319 194125,196:5
201:15 40:8,41:6,4119 98119,100120 163114,163116 196121,19716
kicked 172123 43111,44124 100121,101:3 163117,163118 19716,19719
Killer 203:14 45:24, 4613 101110,101113 164111, `16512 197112, 197113
21516, 215118 48119, 48120 10313,103111 165111,165112 197123,198:4
216123,217112 50117,50118 104110,104:16 165113,165115 19817,19818
217116 55:7, 55:9 11014,11017 165118,16612 19819,198113
kind 2717, 36115 55114, 55118 110113,110116 16614,166:8 204117, 20515
56121,19812 5616, 56114 110124,11119 166111,166:25 206118, 206119
226:25,232119 56115,56115 111111,111113 16712,16713 21017,21019
239114 56117,56120 11216,112110 167113,167120 210110,210112
kinds 14315 56123, 5717 112115,112:25 167121,16816 210:14, 214:8
166114 57123, 5814 113:3,11319 16817,16819 219:8, 219120
knew 1217 5815, 58:7, 5817 113:20,114119 16916,17215 220116, 221112
24124,25117 58:15,58:15 116120,11713 172117,172119 221115,221115
3315,3317 58119,5919 117113,117114 172122,17315 221.:16,221:18
50122, 57:7 59112, 59:14 117122,117124 173123,17413 221124, 22212
60:10, 68117 59:19, 59121 11812,118:5 17415,174111 222112, 222114
68120, 8313 6012, 6015, 61 15 118:6, 11912 174121, 174124 222123, 222125
8816, 100123 61:7, 61 19 11913,119:4 175:4,17514 22313, 22318
116122,117:23 61114,61:21 11914,11915 175118,176113 224111,224:16
13517,135112 61122, 61:23 123124,12412 177110,178117 225110, 225111
138119, 15119 6216, 6218 12416,128125 178118,17912 225113, 225115
154112,16719 62112, 62:13 132123,132125 17917,17919 225116, 225116
16719,16812 62116, 62122 13418,13516 179115,179116 225123, 226123
174111,18519 6315, 63:7, 63:8 13518,13615 180119,181115 226125, 22714
19813,21412 63111,63125 136122,137:5 181121,181123 22719,227:1,0
236112 64113, 65115 140124, 14112 181124,182:13 227115, 227:19
know 417,6£8 65d9,66d2 14k8,14k10 182&9,182d9 22725,228&0
12115,13:13 66:13,66114 141111,141114 182120,18319 228111,228118
17119,18:4 66:14,6718 141115,141117 18319,183113 22916,229112
21:23,25:16 6817,68110 142111,142112 18518,18518 229113,230120
25118,25119 68117,7313 14317,143:7 185118,185119 230125,232:5
2712, 2715 7318, 73112 144115,144116 185120,185121 232118, 23314
27122, 30120 73112, 73121 14518,14613 185122,18616 23315, 23317
30:24, 30125 73123, 73:25 146:7, 14618 186113, 186123 233122, 234123
3114, 3219 7412, 7419 14815,14817 18818,188:11 234125, 23513
32111,32:14 74:11,74113 15118,15119 188124,189121 23614,236115
32125, 3312 74115, 75116 1511`10,151116 189123,190:3 23712, 23713

 

 

 

 

 

REPORTERS CENTRAL, LLC * 212-594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 26 of 48

Page 19

 

 

237112, 237:14
237115,237117
237121, 237123
23812, 238114
238125, 23915
23919, 239115

knowledge
122117,187124
188:3, 18919
21815, 230:5
235:14

known 1518
7319, 138112
139112

knows 182120

kosher 67124

Kovacs 7:15
7116, 98113
9912, 99:13
105117,10812

Kramer 9817
9818, 9818, 9819
212113

Kurt 97120
9818

lack 170111
18415
lacking 40112
lady 19819
lady's 192125
Laken 1120
1120,1125,2:6
217, 418, 511, 516
518,6:1,711,8:1
911,1011,10:25
1111,11119
1211,1311,1411
1511,1611,1711
1811,1911,2011
2111,2211,2311
2411,2511,26:1
2711,2811,2911
3011,3111,3211

 

32£2,33£
34d,35d,36d
371,38£,39d
40£,41d,42d
4311,4411,4511
46£,471,48£
49£,50£,511
521,531,54d
551,56d,57d
58£,59d,60d
611,6h25
62d,63d,64d
6511,66:1,67d
67119,68d
68d5,69d
70d,71d
7k24,72d
7311,7411,75d
761,771
77d5,78d
79d,79d7
8011,80:14
81:1,8211,83d
84:1,8419,8511
8611,86122
8711,8811,8911
90d,91d,92£
9311,94:1,94<3
94:6,94110
95:1,9611,9616
971,98£,99£
100£,101&
102£,103£
104£,1051
106£,107d
107114,107:24
108d,109d
110d,111d
112£,113&
114d,115d
116£,117d
118d,119d
120d,121d
122d,123d
1241,124&8
1251,1261

 

127d,128d
128d6,12&24
12825,129d
130d,131d
132d,133d
134£,135£
1361,1371
1381,138d0
139£,140£
1411,142£
143d,144d
144125,14511
1456,146£
147&,1481
149d,1501
1502,15&1
1521,153£
153:7,15411
1551,156d
1571,1581
159£,159d7
159123,160:1
161£,162d
1631,164£
1653,166d
167£,168£
169£,1699
170d,171d
1721,1731
1741,175&
176d,177d
178£,17816
179d,1801
1814,182£
18311,184d
185d,186d
187d,188d
1891,190d
191d,192d
1931,1941
195d,196d
1963,197d
198d,199d
2001,200d0
200117,200119
2011,20112

 

20211, 203:1
20411, 20511
206:1,20711
20811,208115
209:1, 209122
210d,211d
212:1,,213:1
21411,21511
216:1,216122
21711,21811
21911,22011
220123,22111
22211,22311
22411,224112
2241`13,224117
22511,22611
227d,228d
22911,23011
23017,230:9
231:1,23211
233:1,23411
2351,236d
237d,238£
23911, 24011
24114,241:13
24315
Laken% 185
199118
landing 239113
Lane 310,4d0
language 6&23
hpwp21kk1
23718,237118
large 915
113124,185114
largest 918
Larry 100d1
lasted 27124
212:16
late 12123,22122
2312,27116
30:4,41115
64:22, 105123
Lauren 23225
law 419, 31120
31123,4117

 

43125,123123
128d0,128d2
155121,155:22

lanful204d7
204125,228112

Lawwence 3k21
42123,4312

lausuh 4d1
448,44d2
99d6,99d9
10019,100:17
10118,12k5
12h211228
122d2,1564
156d2,158d9
17221,19913
212d4,212d5
212124,225121
235£5

lavvyer 43117
1285,128&0
128d4312818
12822,12923
15&21

lead 2618,3212
56d1

league 11719

kan 2724
11718

learn 4016,8315
141118,141:21

learned 141 25
14713

leave 613,7122
3&6,3819
3916,39113
4918,4919,50:5

leaves 236117

leaving 3815
5917, 68117
68121,93122
14318,1897
1975

led 50115,6112

ledger 7216
72117,7312

 

REPORTERS CENTRAL, LLC * 212-594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 27 of 48

Page 20

 

 

ledgers 7417
Lefcourt 2719
left 615, 616
7112, 7120
24113, 39111
49112, 51123
66124, 68:23
6915, 9919
105110,14219
142116,143124
143125,14816
148111,14912
149:3, 14914
14916, 14917
14918,149119
150113,151117
153123,153123
156123,15813
1,6413,16416
16417, 165:5
16519,173115
19411.2
left-hand 8717
legacy 180112
legal 20110
96117, 9611,7
104:9, 126:3
12715, 128:25
12915,129120
13013, 13914
139:9, 14018
170112,182:5
190118,197119
203119, 203120
203124, 20414
Legally 190118
legitimate 57114
Leibovich
232125
lender 97114
212113
lenders 98:4
lent 2819, 28113
9519, 174:25
Lerman 213:20
letter 115122

135111, 210113
210114,210118
22316, 22318
223:91229118
245124

letters 19119
level 8111, 73119

Lex 2118,21:11
21117, 21125
2215, 2219

license 9117

licensed 125:17
125120

licenses 9114
9116

lie 142121
147122

lied 14312

lies 142114
143112

life 139124
22112

liked 9917
219119

limited 122123

limits 18111

Lincoln 516

Lindaman
11217,112110

Lindaman‘s
112111

line 55115, 56124
6717, 67:10
67113, 67119
6814, 68:15
73116, 73116
73116, 81114
142117,17813
178112,18418
184112,184116
18516

lined 159119

linens 1791'12

lines 26122
101:2,110:18

liquidate 7514

 

 

liquidating
74115

list 57:16
151:18,169112
169114,21013

listed 122:16
140118, 21017
210110,210:13
210114

listen 110122
163116,166125
18519, 221115
22815

listening 221121

lists 107114
17814, 20115

litigation 43:8
4619, 20812
21617

little 8:10, 3815
40123, 53116
56:10, 6214
99111,11319
114122,115117
123114,16618
18513,199125

lives 1518

living 110123
13514

LLC 119, 1112
102120, 102121
102121,15615

LLP 3110

lo 144111

loan 2914, 2918
9015, 9118
95113, 95115
103:21,103122

loaned 29:11
29:13, 29114
29118,103124

loans 28120
28123, 29124
9614, 96:5, 9616
96112,102:18
102122, 10313

 

10316, 10319
103112,103113
103115,103117
103118,103123
10413, 10415
located 8915
128114
locker 149115
lockers 143122
Lomma 1110
1117, 5215
61111, 61121
142114,150113
152122, 152124
153113,15616
211114
long 4120, 9122
19124, 27124
52113, 57116
95118,100123
114118,135123
15012,151110
164:20,172119
209111, 209119
219124, 233112
longer 5015
11013, 18513
look 1218,19120
31111, 3215
34110, 4017
42113, 43122
4817, 66:20
68110, 70113
7117, 71125
7217, 73:9
74118, 7613
7812, 78118
80121, 8115
81114, 8213
82113, 8419
8516, 86:14
88:10, 9018
91:24, 92120
92:21, 93124
93125, 96:21
9712, 9816

 

101114,102117
10614,107110
107121, 107123
'124:18,124125
131:5, 13213
133:9,137114
146110,146114
155:16,157124
167118,169110
169119,17212
17213, 17215
17618,177115
186117,18712
189:3,191:25
192124, 194:24
200:6, 20713
22216, 22314
229115, 23012
looked 19114
19115, 19121
46125, 74:11
74112,11718
171123,17615
17617,186113
208:24, 213:11
looking 3017
4019, 40:10
46125, 73120
75117, 75118
75119, 80125
9019, 11312
13312, 182:2
215124
looks 82116
82117,131:19
178121,178:23
20019
lose 220:6
losing 22014
loss 7814, 78:23
80:22, 8116
lost 39:9, 81:3
109124,111:11
lot 37:24, 48121
4913, 52119
55113, 66121

 

 

REPORTERS CENTRAL, LLC * 212-594~3582

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 28 of 48

 

Page 21
9119, 105:25 27:17, 38115 marketing 1014 86:7, 86116 68118, 7313
111110,144:19 44123, 85123 88113,16214 9616,102125 73113, 73121
161120, 167:6 88115, 18018 16615,168113 112118, 120115 73124, 86:9
193121,19417 183115,183122 22417 120124,121110 98:20,10113

199:22, 207:17
23419, 234111
loud 19718
loved 142118
low 7415

LSC 82125, 8319

Lucerne 5815
lunch 60:12
83117, 19313
209113
lying 142125
147125

 

 

Madewell
165115
magnitude
165123, 165125
main 16117
14314
major 58120
128112,16818
1_93121
making 3415
5517, 56120
6115, 79115
1,13117,11714
16717,167112
20516
Malone 65110
66:2, 66:15
66116, 66116
69120
manage 125:7
managed 5518
74125, 116:22
management

2312, 2315, 2316

2317, 23110
241`13, 24114
24116, 24121

 

18619

manipulate

213115
manipulated

21,3114
manipulation

26112
manner 12518

manufacture
1011 1

March 1816

6715, 70115

7115, 7216, 8215

82124, 146123
14913, 233:19

Marissa 190113

19011,5

mark 120115

marked 3119
31112, 42111
70119, 71122
75125, 8212
8213, 84113
86120, 9716
10718,107111
124116,13119
133:7,137112
137:15,155114
169110,169116
169:19,169123
176118,179120
186115,186:18
189112,19212
19216,195:11
20014, 200:6
200125, 20113
206125, 20713
214115, 217:20
223110, 229116
229120

market 218113
218:19

 

marriage
242111

married 10:13
10123,112111
166122

Martin 42:19

Marx 3110,4110

massive 58117
6117

massiver 59119

match 8914
material 46122

materials 79123

8012, 10613
160:11
matter 21:20
55119,164124
199117, 24218
242112, 242113
mattered
142120
Matthews 3114
417, 419,14112
14115, 14123
17113, 17116
17122, 1812
20116, 20:22
2113, 21:19
21123, 32117
3316, 33:16
44110, 45:6
4519, 46118
49:13, 49124
5512, 6212
63115, 6814
72112, 76115
76:18, 76121
7712, 7716
77112, 79:3
7918, 79114
79121, 8017
80113, 8418

 

122:10,123116
123121, 123125
126:5,12619
12716, 12719
127112,129111
129115,129119
130113,130117
145:5,156122
156125,159:9
161:5, 16117
161,1`13,161117
161125, 178115
179122, 20413
20418, 204115
20719, 207111
207:15, 207122
208114, 208:19
208125, 209:4
20917, 209:10
209114, 209118
209:21, 210116
210123, 211:2
211:5, 21514
215113,215117
215:21, 215125
21615,216112
216117,216121
235117, 23613
238118, 238121
239122, 24315

maxed 21213
21215, 212:6
21217

mean 1512
30121, 35120
35123, 51:24
52:15, 58115
58119, 58121

59:5, 5916, 6016

6116, 6119
62110, 63113
6417, 64117

 

10315,117:14
117122,11815
13615, 14617
14919, 16114
16317, 16319
163113,163115
165113,165123
165125,166:11
16712,167118
17213,17215
172113,172123
173:4, 173:20
174:19,17516
175123,177110
178113,182112
184119,186112
189124, 19614
19716,197:14
19813, 198:4
19819,207110
207113, 207119
211 :20, 22714
22816, 232:17
235116
meaningful
194123
means 1718
6419, 125125
126110,126:13
126:15_,17814
197119, 207111
meant 14114
52124, 197117
measles 111121
medicine 4124
meet 10118
meeting 12117
3712, 3718
11517,115112
11917,189122
189124, 189124
19318,193:10

 

REPORTERS CENTRAL, LLC

* 212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 29 of 48

Page 22

 

193:12,193115
226111, 226113
226119, 23118
meetings 162112
188:25
member 5123
6111, 7110, 7113
814, 108:3
members 5119
712, 5614
104120
memo 169120
17012, 17115
179123, 179:25
18612
memorializing
17116
memory 130118
20012
mental 153117
221113
mention 116113
mentioned
100124, 117125
mentioning
237110
Mercantile 919
message 173:15
20316, 203:8
204120, 205110
205113, 205118
205123, 206:3
206115, 206125
207:7, 216125
21718, 245121
messages
203120, 20519
met 9915, 9916
101110,11314
11315,113110
226114
Mia 231:14
Michael 1111
23112, 38118
38119, 42:19
51112, 70116

70:22
Michigan 88122
8913, 8915
23114
mid-June
150114
middle 87:9
107121,170110
22114
midst 8316
mightily 69111
Mike 5215
61117,160116
171111,173112
173113,173113
173118,198115
22619, 226114
22813, 22819
mil 211118
million 48112
55:6, 60116
60119, 60125
6112, 67110
9417, 95111
95125, 96122
104124, 105:2
105:21,105124
135:21,16216
202116, 202118
211121,211:25
212:24
mind 56118
70113, 75116
134115
minimis 202:14
mirror 2713
66:19
misappropriati...
8519, 85:18
misconduct
4618
missed 94125
missing 148110
151118,152:3
155111
misstating

 

 

216116

mistaken 39114
79:9, 216:6

misunderstand...
207123

Mittendorf 3110
4110

mitzvah 166116

Mixed 1113
17613,176111
176125, 17718
178:6, 178:7
178111

Mlot 218123
219111,219116
220119, 220:21
220123, 220125
22214, 222:24
22317, 223:10
245124

M() 56120

Mohan 19316
19318,193:13
193116,197124
19817

Moller 99121
210110

moment 2415
24110, 13313
16919, 213119
235121

money 6:20
12120, 2812
28113, 29111
29113, 29:14
29118, 55:7
55:15, 55:16
56120, 58117
6116,61:8, 8319
113117,115122
11717, 13513
135114,135:14
135:16,14315
16717, 174125
175117,176111
17717, 18917

 

202121,213118
213124,22918
monies 6119
2819,28117
29116, 63:4

muscle 115:21

music 165114
165116
mystified 5515

 

96118,120120
126125,127116
13019, 2281`15
month 616, 2815
9512, 143115
145122, 162123
172115
monthly 58121
62125
months 1,5124
58124, 9515
152119,173116
219125, 219:25
Moody's 9917
morale 18115
Morell 12112
23112, 30115
30122, 37117
37118, 3814
51111,104118
105:9,171112
172114,173123
21017
morning 418
1711.8,218121
mother 28115
29111,29111
29113, 29125
95110, 9617
103111,103125
10414
mother's 220:24
move 13516
181125, 18917
moved 916
89110, 8911`1
11317,134113
moving 166112
166113,166114
multiple 1519
185114

 

N

naive 3819
147120

name 418, 514
7111, 1116
12110, 12124
1316_, 17:13
17117, 3114
42118, 5212
5215, 5816
60116, 60118
97:20, 9816
109122,11,2111
12816,131117
13714, 13716
153117,153119
154125, 16217
17314,173117
190111,190113
190114,190115
190117,190118
200110, 203110
20311 1,203116
203118, 21716
22218, 23615
236:8, 239111

named 153120
156120,191:7

names 2416
60112, 97:18
10518

Natalia 5215

Nate 7519, 75115
75117, 75118
75121, 9916
99118

native 72:4
76:8, 7717
77110

nature 20113

 

 

REPORTERS CENTRAL, LLC *

212»594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 30 of 48

Page 23

 

 

2117, 22123
110113,127119
129113, 129125
14019, 207123
219115
NBC 165:6
165123,18818
188111,192125
193:6,195117
195120,196111
19611,9,19816
198117, 199:4
19914,19917
19918,199116
230115
near 55123
193122
necessary 45119
4613, 4914
197119
neck 37:9, 97123
need 11121
79116, 95119
120:16,13513
144:25,163110
202:23, 20818
needed 12120
29119, 37121
50:3, 149113
163112,181111
185:9,194117
202:21, 213118
213124, 222:10
237:14
needs 110123
negligent 38:11
negotiate 90123
13619, 236120
negotiated
106121,133120
negotiating 8317
8318
negotiation
132114,132121
negotiations
136123

 

neither 11618
11915

net 78:3, 78111
78:15, 80116
80:25, 8117
81114,113118
175118,175118
175119,175119

netherland
232124

never 6:20, 1818
26113, 5118
65115, 65115
8012, 98116
109120, 116113
116120,116122
117112,127120
13418,139114
142:11,142118
167120, 168:22
17017,17018
172:16,17315
17318,18219
18312,18314
18316,18318
183113,18514
19516, 195:23
19718,20212
21317,21318
213110,213111
213113,216111
219:3,22112
223122, 223125
22414,22514
22612,23812

new 113,2110
2110,2112,317
317,3113,3113
1213,1215,2316
2317, 24113
24116, 31:7
51:15, 51122
52111, 52114
52:15,6018
7514,9218
101119,101:20

 

10315,108122
143120, 14419
149111,149123
15013, 15213
153112,155120
155120,15815
158114,16812
16813,187114
187116,194117
196116, 215124
23517, 23916
23917, 242:6
nice 110122
165117
nickel 139115
night 118118
non~moving
166:10
non~public
206:16
non~solicitation
131,112, 132119
132122, 15717
noncompete
127:2,127117
14016, 236121
noncompetition
125:2
nondisclosure
49:17
nonprivileged
46122
nonsense 222122
222123
normal 56120
North 5:6, 88122
8913, 8915
125120, 23114
nose 59118
Notary 2112, 414
241119, 24215
note 14110,2114
28119, 7218
89124, 90:2
90115, 90116
90:23, 9114

 

91115, 91115
91116, 96111
96114, 97114
104120,159115
17813, 20119
noted 7616
24013
notes 28119
88122, 8912
89122, 90119
91:10,102118
10315
noteworthy
2414
notice 218, 49119
72125, 87117
88:8, 133123
155113,155118
211111,, 213123
218112,244119
noticed 76111
notification
107:17
notified 22613
November 1123
17517,175113
24116, 242115
24312, 24412
24512, 24612
number 8125
45121, 47124
58:14, 6014

6315, 6516, 6616 '

6617, 70114
70119, 75125
7719,122:21
131:6,13317
133110,137116
151118,155:14
155119,173111
176118,17715
179124,18515
186115,19216
192116,19518
200125, 20114
20118,20714

243:17, 243122
244115, 244120
24515, 24519
245113, 245:19
numbered
42114, 71125
7613, 8215
84110, 86117
124120, '186:18
189114
numbers 42111
65:17, 71121
7618, 76112
77111, 8019
8112, 81125
84113,124116
13119,137:12
154111,169116
169123, 179120
189112,195111
20014, 21812
243115, 243119
243124, 24415
244111, 244113
244117, 244:21
244:23, 245:7
245:11, 245115
245:17
numerous 19119
nuns 174117

 

 

, 19

O'Connor 318
1213, 14110
14113,14117
14121,16113
16121, 1716
17111,17114
17116,17120
17123, 1814
18115,18118
18:20,20115
20118,20121
20124,21:6
2119,21115

 

REPOR'I`ERS CENTRAL, LLC * 212~594'3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 31 of 48

Page 24

 

 

21121, 2212
2216, 32116
3314, 33115
41118, 41124
4419, 44125
45:8, 45:9
45115, 46114
48125, 49:14
49116, 5419
54125, 61124
6215, 63113
63117, 63120
68:3, 7218
72115, 76110
76117, 76119
76:22, 76124
7714,77110
77114, 78124
7913, 7915
79111, 79:20
79122, 8018
8616, 9615, 9618
102124,10418
118123, 12019
120121,12112
12116,121124
12219,122111
123110,123120
123122, 12414
12612, 1,2617
126111,126116
126118,12713
12718,127111
127118,12818
1,2919,129113
129115,129118
129:22,130110
130113,130115
130120, 136124
138124,13912
13918, 14018
141122, 144121,
146114,156113
156:20, 156:23
157113,15912
159:8,159115

16113, 16116
161110,161114
161119,161124
178113,17915
179114,188119
188122, 198120
199117,199:20
203123, 20416
204112, 20718
207:10, 207:13
207117, 207:24
208117, 208121
208123, 20912
20913, 209:6
20918, 209112
209116, 209119
210113,210116
210122, 210125
21114, 21119
213121, 214117
21518, 215115
215119, 215123
21612, 21619
216114,216120
235116,235118
236123, 238116
238119, 238123
239123, 24012
O'Connor's
20114, 20120
oath 24116
object 20117
44125, 451'15
63:17,121124
12219,12612
12615, 12719
127118,130110
130120, 13912
13913, 13918
14018,161114
161115
objected 122110
objection 1813
2114, 48:25
10418,118123
12116,126116

 

 

12713, 12716
127111, 138124
13918, 16115
16118,161117
161118,17915
179114,188122
objections 17121
7914, 130118
obligation 20813
obviously 50122
occasion 28:12
114123
occasions 19122
58:14, 65114
occurred 2318
145123, 150117
150118
occurrence
57125,100119
October 9516
123112
odd 202118
oddly 6819
offend 15316
offer 3514, 35112
6814, 6816
16715
offered 35:9
offhand 176114
office 3619
51116, 51:19
51122, 52111,
52:1,6, 52119
5313, 5315, 5318
53:10, 53112
53120, 89:8
89110, 89112
89116, 9218
143120,148113
149111,149123
15013, 15213
153113,153:21
15815,158114
16817,179111
22418, 224122
225114, 228120

 

231118

officer 36124
7116, 98114
106119, 106124
107115,117120
207:25, 227115
227117, 227121
22816

officers 33;10
34113, 34117
104120

offices 219, 3713
37111, 8915
89110,11519
231119

official 98118
107:4, 10715
107:17

officially 59120

` 98;16,114;20
131121

officials 2616
27:6

Ofsink 40125
4116, 41113
4212, 42:3
46125, 136120
214121, 22317
22319, 245124

oh 15014,173119
173122, 19817
21119

okay 1717, 1719
41124, 59:25
72115, 7817
78:12, 80113
80124, 81116
90111, 9213
98125,101116
104122,111113
121:2,122110
122115,12615
126:22,129118
129:25, 13012
130120, 130123
13315,146120

 

15312,157:10
158111,16117
161113,161114
168117,17318
186113,18714
18914, 190123
20018, 208111
208114, 208121
211119, 21,3:3
213122, 22516
okayed 58125
old 162110
192118, 220121
older 11319
115118
once 26116
34111, 48119
48119, 54111
5618, 66119
174125,182115
187:16, 232111
one-man 111:20
111122,111123
One-third 89121
ones 2414, 10414
ongoing 62125
14216, 18415
online 154110
214123
opening 217125
218:14
operate 55115
12517
operating
166124, 18417
219123
operation 918
111120,111122
16012,164110
166120, 16813
233118
operations 919
3614, 175120
175:21,17912
184:6
opinion 7415

 

REPORTERS CENTRAL, LLC * 212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 32 of 48

Page 25

 

 

11812,188123
opinions 234122
opportunity

2013, 76123

202122
opposed 38116

3917, 6318

64:12, 66120
option 96122
options 9416
orchestrating

107124
order 126:25

127116,188117
ordered 188115
orders 62120
organization

84125, 85116

'109122,110114
organization's

8518
Organizations

43124
originally

140:18,140121
outcome 242113
outfit 60114

60115, 60117

60119, 14315
outrageous
21512
outside 228:7
outstanding

102123, 103123
211125
over-the-counter
9317
overbalanced

175116
overlap 6214
oversee 55121

113115,119115
overseeing

122124
oversight

110111,175120

178125

owed 95111
126125, 127116
13216, 228115

owned 23117
91:19, 108122
108124, 10913
16719,180116
218123

owner 23:21
34111

ownership
23120,1,71117
180:11

owns 165116

 

 

P

P.C 219, 314

p.m 83117, 84:3
24013

pack 14813

package 71111
71117

packed 144120

page 3216, 32123
43122, 4615
48:7, 48:7, 7812
78121, 78122
8116, 81115
84:16, 8516
85115, 85120
8714, 87110
87125, 88121
88125, 89:20
89121, 9018
90113, 91124
92120, 93124
96121, 97113
9816,101.115
102:17,104119
107:13,131115
13214,132118
137122,13816
13818,157125
15818,15819

 

170111,174120
18017,183119
18713, 211118
212120, 212122
24314

pages 72:9
72110, 78118
79125, 85:7

paid 21111
21113, 21117
27120, 2815
29116, 57121
58118, 8319
90118, 9119
9515, 96118
103122, 10416
104:11,12018
120120, 134:19
1,34120,135113
135122,14617
176111,1,7718
17816,178110
17913,179111
18818,188111
228:23, 23416

panned 23715

paperwork 4613
4914

paragraph 3215
32122, 3318
34:10, 34118
43122, 4615
88110, 9215
101:17,10219
107121,122120
124125,126112
132118, 13816
157124, 15819
187:2, 18913
18915,192115
192:24

paragraphs
138119

parcel 40116

Park 516

part 40116

 

4312`1, 53:14
5718, 5719
70110,103121
103122,119111
121117,121121
156112,167120
178125, 23418
238:10
partially 108122
participate
12518
participated
47125
particular 73115
136118, 20813
particularity
3112, 3117
particularly
7916
particulars
13114,132124
220118, 227:5
229114
parties 242111
partner 3212
22718, 22813
partners 15:12
151'14,170116
22014
parts 166112
166114
party 13123
14111, 14114
14116, 14119
14122, 87116
212123
pass 55116
passed 11812
173:21
Paul 24:25, 25:5
pay 66:5, 73123
74125, 7515
113125,126124
127115,135110
135115,135116
174122, 182123

 

183112,187113
187119, 208110
payables 18719
187114, 187120
187120
paying 167:10
183125, 221120
payment 20110
58112,132111
133124,177119
17812, 178:4
payments 6123
175121, 176:6
178122, 17912
19919,199116
payouts 6211_9
PCAOB 110110
111122,111124
Peckar 219, 314
Pedro 148:19
154116
penalties 90120
pending 4121
4:21, 15117
19124
penny 105125
pension 26110
people 23125
25119, 50117
66111, 66112
95122, 11318
15119,161111
165115,174114
197112,213114
21419, 218110
218:20, 235112
235118
percent 23118
38113, 56121
6013, 90117
9317,174116
perform 128:25
12915, 13013
227112
performed
40114,129:19

 

 

REPORTERS CE}NTRAL, LLC *

212-594~3582

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 33 of 48

Page 26

 

 

19418
performing
111118,18619
period 6:16, 812
53113, 6312
114114,14214
14218,145:24
146112,146122
149110,155125
162118, 174125
175112,178111
178114,178:15
179:4, 202113
218:18, 21918
219124
permitted
227111, 227123
person 5125
10:22,17121
101:8,122116
125110,125:11
164113,164116
193118, 20519
23616
personal 1316
4112, 5016
50124, 5115
5714, 58:11
61111, 6217
67114, 67115
67:18, 67120
68:8, 68:12
68114, 88113
183116,18312`1
18919, 23015
236114
personally 1418
1419, 35:6, 5112
6318, 63112
63113, 63124
6417,64:10
64111,109111
14819, 149:20
15918,159110
19913, 228117
personnel 88:14

persons 105118
21012, 235113
pertained 30121
pertains 87121

87:24
perturbed
117116
phone 67117
8016, 151125
physical 3713
3715, 148121
1,5413,15415
154112,163110
pick 202120
202122
picked 15217
164113,164115
164119, 164119
piece 116123
11714, 174111
213110
pieces 45122
167121
pin 172114
pissed 11615
11616,1,1617
1,33:19,14415
19615,197112
pitch 16318
pitched 162123
162124
pitches 162115
16315
pitching 163116
Pizzo 1112,63:3
6313, 6317
63:11, 63123
6416, 18717
18717
place 45120
59114, 6018
6118, 85121
142116,14413
15218, 18516
places 137119
plaintiff 117, 216

 

 

315,4819, 48110
15814,158113
plaintiffs
176122, 238115
plaintiffs 1118
218,3111, 4111
plan 10212
1,3217, 134:25
195121
planners 212123
plans 36120
plant 179:13
play 33125
197113,210119
players 60:5
6018, 165115
194125
pleaded 14716
please 4117
13112, 3215
46121, 57:18
71:11, 7913
79118, 8213
8419, 90112
91125, 92121
12819,130113
137114,157124
169:9,191125
20016, 204122
20714, 21119
211115,216116
216117
pleased 116:16
pled 26120
41111
PLLC 155121
plug 16419
PMAOB 109121
pocket 20816
point 9:20
21114, 21118
25115, 25123
27112, 31:24
40122, 4115
5014, 50117
50:19, 54124

 

5618, 56:17
66:10, 68:16
91:23,106117
109119,11219
117115,147123
15513, 16214
162:8,170:24
182117,185120
187111,187112
190115,190119
191115, 200121
21`1115
pointed 4712
points 57117
police 237112
237115
polite 19717
197110
political 8:14
poor 44:10
pop-ups 16218
portion 5311,3
116118,12216
position 5114
25110, 38122
43119,105123
106113,115125
219119, 219122
220:3, 22015
positions 6110
24:20, 93:12
positive 6117
1314, 75122
9914, 100110
136122,151115
16518,178118
219:7, 23512
possesses
122122
possession
76113
possibility
196121
post 8:14
180111, 203:8
203:20, 204119

 

20519, 205113
205117, 206:2
212117, 212125
21,5116, 21,5120
216122, 216125
217119, 217123
245:23
posted 206:14
214124, 21516
22215
posting 20614
222:4
posts 20515
214123, 215118
21617, 21716
potential 162117
168120, 21014
Powers 209115
PR 5314, 166120
167:23, 16813
168:10,182110
22417, 233118
practices 4117
48123
practicing 110:5
praises 112124
pre-2013 65112
Precision
188125
Predicate 23015
preferential
225120
preparation
19118
prepared
195122
preparing 4313
10712
present 12121
33:20, 66121
22611,9
presented
113113, `18316
presently 5:21
122122
president 6:13

 

REPORTERS CENTRAL, LLC *

212-594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 34 of 48

 

 

Page 27
6117, 67116 46120, 198124 product 16124 property 8912 207118
239112 probably 1518 1815, 46116 148121,150122 published
pretty 91123 2417, 27116 46120, 65124 154112, 169113 223114, 223117
11112,13415 29120, 30115 65125,156116 proposal 191120 223121, 224:3
14619,165118 31:19, 35122 157116, 198123 proposed Puck 166118
19516, 219119 54122, 5616 production 7214 125118 166:19, 167124
234122 5618, 56110 123117,201:10 proposes 125113 Puck's 166121
prevailed 24111 59122,62115 products 125116 protecting pull 5819, 81113
prevent 85122 6715, 7419 125118 197118 16419
previous 53111 81112, 9317 profile 181:22 prove 167121 pulled 14414
10314,11614 97119, 98115 profit 7814 proven 48112 pulling 164111
previously 98116, 99114 78122, 80122 provide 44115 Pulse 1618
10123,2513 118112,124114 8116,92111 71116,87115 punish 223:3
4716, 8415 14512, 15116 profitability 115:2, 121 15 purchase 11119
105110,165121 15117,151114 34114,5615 123122,160:10 11:20,11121
200122, 22315 175:25, 182121 profitable 55123 212111 92114, 9417
PRG 14313 205124, 205124 6013 provided 7714 96122, 186:23
price 57124 228121, 23415 profits 6113 82118, 94120 218110
6615, 9418 23912 7414,116123 11515,121115 purchased
20313, 213114 probed 65115 11715,123:2 16016 12120, 1315
213115 problem 66118 programs 85121 providing 34113 9217
priced 2219 109121, 173:13 prohibited 72117 purchasers
priests 174117 222111 25:25 provision 12513 225119
principal 89124 problematic prohibition 125125,12712 pure 14318
9013,96110 181115 227:17,227118 127117,13211,9 purpose 113114
principals 33110 problems 22115 project 5715 132122 122124,131123
101120 proceeded 148123, 15418 proxy 2313 159:20, 22712
print 72110 79124 228110 24112 pursuant 218
72113 proceedings promise 195124 pseudonym 10513
printed 58125 24217, 24219 199124 203112, 203:14 pursue 10215

printout 206124
207:6, 245121
prior 7117, 1014

1919, 22118
4318, 10319
`10416, 114124
11612,138113
140110, 18118
181114,181118
182111, 206:9
206115
private 12:20
privilege 20123
21120, 41 120
204:11
privileged 46116

proceeds 18719
187113

process 70:10
71:8, 193122

produce 77110
185114,191:22
207125, 21117
215112,215114
215118

produced 76:7
76121, 76125
7713, 7717, 8012
9219,199113
20718, 207112
207114, 208:13
216:11

 

 

promised
184111,18512
promising
184124, 212:9
promissory
28119, 89124
90114, 90116
9611 1, 96114
promoted 21318
21416
promotion
21412, 21416
proof 16712
proper 73112
73118, 73121
12617,161:17

 

20515, 217116
public 2112, 414
12114, 2612
64120, 64124
70125, 10914
110111,110:18
174122, 206111
21815, 22412
22613, 241119
24215
publication
206116
publicly 32:6
86118, 204118
206:7, 20618
207111, 207115

 

push 2715,93116
pushed 38:12
65115, 113110
put 2518,45119
55:19,58121
58124,66113
93111,94123
94125,98111
104117,123120
129116,15713
158123,164117
167121,16816
175117,177113
205123,210118
211111,213110
213111,218120

 

REPORTERS CENTR.AL, LLC *

212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 35 of 48

Page 28

 

22213

puts 73110
73110

putting 25:17
55118, 70123
115124, 134124
21719, 22218

puzzled 113116
113119

' Q

121125,126:3
12618,127:13
127119,130112
130116,130117
13913, 14019
140111,156118
160121,17916
203123, 203125
20415, 20418
204116, 205118
206113, 208118

 

 

qualified 174116

qualify 17417

quality 88114
9219

quarter 67110
95111, 95125
101125

quarterly 69124
7014

question 4117
4120, 4121, 4122
11125, 1212
1214, 1215
13112, 13114
16122, 1713
17117, 17123
18121, 20117
2114, 21112
21124, 2712
44110, 4512
4515, 45111_
45114, 45115
49110, 5614
57111, 60111
63118, 63121
69121, 75123
76110, 82:6
82121, 8516
8517, 85:16
85116, 85120
99112, 10313
10516,112110
112116,112121
118124,120114

208120, 209122
21519, 217117
227110, 235119
235:22, 236124
questioned 5617
5619, 66:13
questioning
56113, 7414
questionnaire
84121
questions 4116
5:2, 17121
30121, 4516
45111, 6516
65114, 6616
120125,129110
144118, 144124
146115,146:19
159118,161:12
161121, 210125
21113, 222120
239124, 239124
quick 176124
193123
quite 711'1
66110, 67:3
6714, 117112
132123,233113

 

race 10112
10112

racing 9111
10111

 

 

Racketeer 43124
racketeering
26124
raise 77112
18619
raised 235112
raises 227110
rally 202:21
ran 6614, 75112
16812, 22212
rate 9113, 9118
91113, 9219
rating 99:8
ratio 12312
rattled 14516
reaching 27122
reaction 133117
read 31117, 7217
72111, 72112
81117, 87112
90110,126111
126:21,138:16
188119,188:21
204112, 204114
20412`1, 204123
24115
reads 9216
92:22,101117
107124, 157125
18716,187111
ready 25115
80:14, 144122
real 60:15
113110,11717
14614,165117
190113,190114
190115,190117
196121, 22819
realistically
168116
realization
14212
really 12115
2714, 30120
38:8, 38112
48118, 56113

 

56116, 56117
64113, 65115
65115, 66122
74:17,110115
112112,112114
113124,114:18
116121,116121
117112,117115
132124,14613
158124,165112
167121,168:5
168113,16912
172:14, 181123
182118,182120
187122, 19019
19714,197112
197117,19912
217117,221110
222117, 222122
236112

reams 158:23

rearview 2713
66119

reason 78120
124110, 124111
13714,163119
16414, 171:8
171110,21519

reasonable
60:11, 60121
60122

reasons 55120

recall 6113, 6:16
7111, 12121
14:25, 92125
95:13, 11517
13016,130112
13113,132124
153119,160112
17014, 18014
180:6,183112
184124, 202124
209124, 229118
231111

recanted 22117
22118

 

receipt 73:11
135111

receive 77121
133112

received 6118
6120, 2913
58112, 72123
81:21, 82121
133115

receiving 28122
28124,10417
10512, 10612
133117,18612
229118

recess 83117
14514,179118
23612

recipients
189117

recite 157115

recollection
9122, 2813
78110, 8914
9014, 90:10
9116, 91:14
100113, 130122
13314,136121
157123,176116

recommended
24125, 2517

record 515
14124, 1813
18:7, 20117
21:5, 49115
53123, 95119
95119, 9612
100111,112118
112119,129116
15715,159116
16918,176121
188121, 20119
204114, 204123
216113, 216115
216116,216116
24118, 24119
24219

 

REPORTERS CENTRAL, LLC * 212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 36 of 48

Page 29

 

 

recorded 40111
recordkeeping
85:17
records 46:7
46:25, 65120
69116, 69119
69119, 69124
70124, 143123
14816,148110
148112,17014
194115,199112
207:25
recover 48110
recovering
10213
redeposited
4813
refer 5111
reference
102118,181118
212123
references
182110
referred 34118
100113,108:21
11019
referring 3319
71114,108123
128122
reflect 211122
reflecting 6123
28120
reflects 80110
refresh 2813
78110, 90:4
176116
refuse 6917
69110, 83111
83113, 83114
regarding 23617
register 72118
registered 9124
92122
regular 57125
regulations 4015
Regus 89:16

reimbursed
62114
reimbursement
58112
reimbursements
6618
reimbursing
6413, 6414
13515
relate 191112
related 26111
3'115, 15417
19714, 242110
relates 1019
10111, 49120
relations 22412
relationship
20113, 49:1 1
75110, 9915
173123
relationships
236114
relative 239112
relatively 87116
182115
release 106122
130124,13112
131111,133120
137116,137124
138112,15717
236121
released 92115
138:3
relevant 20812
remained
173:12
remains 22112
remarried
10120
remember 616
719, 7110,12110
2611 1, 26:21
27123, 56114
84120, 89:11
90:25, 9112
9114, 9115

 

 

91:14, 91122
94122, 99125
100:15,12815
13112,132125
134:4, 13414
13614, 13714
145122,146116
146117,151:16
152:21, 163121
173117,181:10
18512, 19519
195114,195125
19612, 19712
19716, 19717
198115, 219124
220117, 220118
220119, 226123
22715, 22917
229113, 229114
23712, 237110
Remigio 1112
6216, 235124
removal 22:25
remove 38113
3912
removed 2315
38122, 38:25
49:6, 15414
158120
remuneration
40111
render 12519
rent 179:10
179:11,179112
repaid 28:17
29122, 29124
9012, 9015
103117,103118
103120,103121
repayment 2913
repeat 1713
12215,185:11
20415
repeated 50:4
repeatedly
14218,174112

 

19319
rephrase 63121
replace 161122

17117
replies 186120
report 8615

107:12,114118

119112,176124

178:3,197123

237:12, 237115
reported 69124

114:9,114115

24217
Reporter 2111

24214
reporting 14216
represent 4110

31 :12, 238:24
representative

9125, 18119

1912, 24:21

6212, 11818

12517, 16916
represented

2016, 41114
representing

23:4, 31:24

3213, 21 1115
represents

17815
request 4120

6919, 123117

177112,177114

243:9
requested 72118
requesting

82115
require 126124

127110
required 22124

119115,119121

127115,18215
Requirement

170116
requisite 21118
resides 239:5

 

residing 16316
resign 37117
38116, 41116
43119,147:4
14716, 167114
resignation
37:19, 98118
104120, 163120
resigned 37:19
39113, 39115
5212, 98117
14116, 14119
141113,141116
145111,146125
150113,152122
153:13,160:13
160116,160119
161,:2,161123
163124, 163124
'167117, 167124
226117
resistance 12313
resisted 69110
resolve 118119
136:9
resolved 15119
respect 37114
39118, 39124
93117, 12312
219116
responded
82:17
responds 4819
response 55:12
55114, 6918
13613,19314
214110
responses 55113
responsibilities
7012, 119111
160114,160117
160120
responsible
64:10
rest 50118
139123, 142122

 

 

REPORTERS CENTRAL, LLC *

212-594-3582

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 37 of 48

 

 

Page 30

196116 1319, 18117 roles 1914 94122, 94124 187125
restate 4814 2817, 2818 131121 95:5, 95112 schedule 7814

11612 49124, 50110 roll 197113 116118,134116 23014, 23016
restated 7017 50119, 61114 rolled 45:23 135117 scheme 4013

230:3 64:3, 66124 111113 sale 12120 47125, 5718
result 18123 6719, 7014 Ron 814, 52:10 12511.6,201:22 57:9, 166123

3919,132114 70111, 71118 55125,10617 201124, 202:14 schemes 58120
results 23618 74114, 79111 10813, 108:8 213125 schmuck 151122
return 95116 81:21, 86113 108110, 112120 sales 10112 Schwartz 23614

10417, 225:20 8813, 9614 154124, 154125 201:19 236111

232120 96:17, 102116 179124, 181117 sanctions science 8114
returns 179:10 10318,103114 181120,182116 208111 Scott 3:14, 419
reveal 129:24 103116, 10519 185:25, 18613 Sandra 8217 42119, 67123
revenue 185113 112110,114116 18617,186111 Sara 230125 14613,16415

revenues 60125
12313,174121
reverse 17513
review 1918
19111, 19:17
2013, 4617
50115, 54:2
5417, 54112
54115, 54117
72122, 77123
119112,157120
15916, 17014
175121,17613
reviewed 19112
19113, 50113
50121, 50121
50122, 7316
74110, 86:11
12413, 12417
146122,159113
159124, 18617
reviewing 2713
reviews 165118
Rice 23217
Richard 155124
Richemont
19413
RICO 26124.
23014
ridiculous
116124,146113
right 10118

117:10,117:21
121:10,1231`13
12513,130111
131:21,133:25
134111,13617
137:6,137119
137125,14513
146120,15015
150:20,156:7
158117,160:25
16113,161121
164:14,164118
16513,168114
174115, 17714
184118,190111
19117,196:8
196113,19815
202117,203112
206:8,208113
217:11,221123
223118, 223119
226:2
rip 143119
ripped 100:19
142123, 149122
194116
ripping 56118
64:11, 95122
95:23, 163125
Robert 23513
role 2316, 56111
12315

 

19212,192118
19416, 19416
23616, 236111
236116
Ronald 1413
122121
room 37111
Roth 155121,
155124
roughly 132115
17815
routed 117116
routine 23319
RQ 123:16
24319
Rule 122118
208:4, 208:15
208122, 209123
209125, 23811,5
rules 4015
127110, 20813
ruling 120116
running 10110
58120, 65119
9514, 9613
Russian 5215

 

S

 

 

saddle 5011`1
salaries 34:13
salary 94120

 

sat 25122, 64117
116:14
satisfied 11118
Saul 218123
218124, 219116
219117, 220:24
221119
savings 134:25
savvy 112123
saw 34122, 6115
95116, 10612
17016, 17017
17018, 202121
228121, 239111
saying 25120
27125, 3917
40115, 12414
127:8,139125
17417,187119
195125,196:2
21717
says 34111
71110, 102:9
104120, 12419
164125,170:15
1,70120, 170125
177116,18113
183116,184110
185112,211:18
SC 43125
Scenes 31:3
3218, 170121

 

scream 14015
screwed 144:6
Scrub 181118
182110
Scrudato 11113
11114,11115
11117,111114
11212,112111
se 92117
searches 23618
seasoned 115117
seat 24123
61115
SEC 4115
107112,11015
111118
SEC's 86119
second 2218
26115, 3118
31113, 71:10
9214, 107113
107123,151112
15819,177:22
18017,183117
183119,18715
192124, 230:3
243113
secretary
192125
section 43125
93125,13819
18018,18414

 

 

REPORTERS CENTRAL, LLC *

212-594-3582

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 38 of 48

 

 

Page 31

sector 88114 seek 40118 6125,101:18 128110,128120 65124

secure 168117 203:19 10212,141120 136115,136:22 shocked 59:11

secured 168:22 seeking 2019 146123,146125 Shade 23516 shopping 65118

securities 6517, 101122 15517, 15518 shape 16519 Shops 23114
225119 225113 15618,156121 Shapiro 230115 short 6116

see 12:16, 31120 seen 31115 160:3,160123 share 105125 87116, 8818
34115, 34123 34120, 34125 160123 213117 155125, 219124
36113, 40:10 42115, 6016 series 4115, 9121 shareholder short-term 9118
4415, 46110 64115, 86122 9121 11:3, 11123 Shorthand 2111
49119, 66122 127:20, 131:13 serious 20412 2412, 2514, 2514 24214
70117, 71112 166125, 169:20 seriously 112:12 2516, 3018 shortly 11316
73115, 80116 176120, 176125 194123 36113, 3912 118118, 12417
80125, 8117 208115, 208122 serve 8:4, 12514 107122,17015 148111, 14912
81117, 85111 209123, 21015 server 143:11 shareholders 14914, 14917
86:25, 87:6 217:21 servers 148114 2313, 23114 14918,14919
87:9,87118 sell 18718 148115 23117,23119 149110
88117, 88:23 187113,187119 service 4414 24:8, 38114 show 51118
90121,92112 202:19,202122 88113,16516 39110,47117 78119,79125
94:11,9719 21912,21916 services 6119 47122,91118 80124,91116
10217,102112 219114,219114 6121,40114 104:6,11819 111123,115124
124123,125122 sellers 213115 12519,125:16 139121,139122 13011`1,16713
13218,133110 selling 213117 125118,129:2 shares 1115 176115, 19515
13816,13818 219:1.1, 219118 12916,129114 1118,11114 20113, 206121
138114,14819 send 4317, 71111 129120,129125 11116,11119 238:19,238121
15817,167112 71:11, 71117 13013,19419 12118,12119 showed 6817
170110,170112 sending 77117 set 36123, 82118 1315, 23118 80123, 201116
170117, 170:22 19519,195114 242115 23:23, 39125 20914
17113,17114 senior 34112 Seth 97:21 4012,4013 shows 7813
17714, 177117 34117, 85123 97122, 9818 47124, 4812 151122, 16713
177120,177123 10611,5,11318 213120 9417, 96122 201118
179125, 18012 117:23, 186:8 settle 15121 104124, 10512 shrivel 143125
18017, 18018 sense 26115 15123 105121, 105124 shutterng
180:13,18112 26118, 74112 settled 48:19 108120, 10915 224121, 225114

181112,181125
18219,183115
18414,18416
184:13,184114
185115,186121
187110,189115
19119,19214
19314,201:6
209119,211117
211117,21512
216:20, 216122
22214,22216
228:24

 

11913,185:11
sensitive 49:22
sent 109:24

11116,111:24

11218, 115122

133113,193:2

213125, 214118

214:20
sentence 71110

87113,107123

158110,195119
separate 11125
September 618

 

120117,120118
settlement 8317
12011`1,121118
12318,123:17
135123,137115
202125, 23715

setup 135124
16219

seven 5316
202113, 20919
213:9, 213116

severely 122125

Seyfarth 12815

 

10916, 10918
109111,202:16
211121,211122
211125
Shaw 136115
sheet 21018
210:11
shell 194113
shenanigans
37125, 39116
shit 68:22
174111,213110
shitty 65124

 

Shutters 22418
side 8717
112124,12513
sign 67121
137117,139119
14012,167113
22116
signature 84115
98111, 98122
107114,131115
signed 31120
34122, 34123
34125, 42123

 

REPORTERS CENTRAL, LLC *

212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 39 of 48

 

 

Page 32
49112,137119 skill 36123 soon 15712 specific 14012 7715, 8019
137121,138:16 skin 95125 sooner 123114 specifically stamped 7213
138120, 139:14 slightest 218116 sorry 1713 19122, 2915 7219
154124, 155:21 slightly 7124 59124, 68123 171:19, 198110 stand 180121
221:8, 22119 3915 22919 205117 220115
significance sling 164118 sort 16117 spend 52119 standard 9315
15:3, 1514 slowly 143118 36111, 52112 531`19 stands 110110
significant small 1513 55:21, 59120 spending 119116 start 12118
23117, 2513 72110, 8519 6012, 66112 spent 48120 53118, 73116
3412, 37125 9315, 93:8 74114, 74122 182116, 183111 started 3017
4612,117:4 110118,135120 114119,134124 19416, 213116 40:24, 45120
202123, 22013 Smith 1116, 5214 13517, 141119 split 7512 64117, 67123
significantly 140114,140115 142116,166112 114119, 22016 143:10,143112
11816 140:17,14115 166115, 226:24 220:7 144:7,172121

signing 139112

similar 100119
125':14,171122

single 8118

sir 4116, 4124
8117, 18113
2916, 32123
3517, 35121
3616, 3716, 5113
7816, 8016
89120, 91 125
93124, 123125
136119, 140122
15416, 175124
207:24, 21316
215122, 216117
22314, 224114

sister-in-law
166121

sit 12115,61:14
12416,138122
146:8,146110
163:13,16518
235123

sitting 9517

situation 2718
23913

six 219125
22912

size 24:4, 8519

sized 16813

SK 170116

 

141:9,141112
141116,149:6
15616
smoking 146111
snippy 232119
232120
sold 57124
89123, 108:24
125117,125:19
20212, 20215
20218, 202117
213119, 213124
21414
soliciting 101122
solid 165118
solution 134114
134114
somebody 65118
113:2, 11319
152:17,164119
16719, 172125
177111,182119
182120,183:10
21416, 225112
22716
somewhat 3015
5515, 113118
son 220:22
220125, 22116
221116, 22212
22215
son's 128117

 

232123, 23411,3
sought 58:11
sounds 2817

28:8, 105124

17214, 19515

19613, 23615
Southern 113

16119,161111
space 7513

89116,107113

108117,113125

166111,16818

179111
speak 1619

16116, 1714

3011 1, 3417

3613, 6019

69120, 9513

9517, 10114

14115,169113

17216, 173124

185119,19014

196122, 21014

235:25
speaking 17112

2213, 41121

7914, 16916

174113
speaks 12614

12714
spearheading

2315, 23115

 

spoke 27114
35118, 6014
75115, 99113
99125, 10115
10116, 117123
14118,141112
141116,142111
152111,171111
171111,171112
172114,173:11,
18618, 192125
196125, 210117
21713,224118
225123, 234:24
239116

spoken 99111
99:21, 10015
205112, 23116
23218,239120

spot 24125
85123,135122

spreadsheet
77:19

spring 51117
207119, 20816

spun 10913

spying 14215
14215

squabble 220123
221125

staff 18113

stamp 76112

 

202120, 202120
21416, 219121
22114

starting 5216
5217,115111
143119

state 2112, 514
1812, 20116
101,119,11712
13018,155:20
163:19, 24215

state-of-the-art
9217

stated 84123
92121, 18717

statement 3318
34:15, 37123
78123, 80122
80122, 8116
8814, 89122
9313, 93117
118112, 14012
178119, 18417
21315, 214117
215:5, 217111
217113

statements
47119, 48:5
5011,3, 5412
5417, 54112
54117, 54121
54124, 58122

 

REPORTERS CENTRAL, LLC *

212~594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 40 of 48

Page 33

 

 

64125, 7015
7018, 77123
139118,168125
175110,18113
217116, 221:14
states 112, 914
3216, 32123
43123, 4615
4818, 87113
88111, 89123
90113, 9412
104123, 107122
122120, 12513
132:4,180110
18915,192:15
192125, 193:20
194112,195120
217125
stating 127111
stationery 65119
stations 15916
159113
Stay 14318
18213
staying 196:14
steal 143121
164:13,164:16
stealing 6116
13512,149116
16417
Steckman 31121
3212, 40123
42123, 4312
43113, 4417
4713,100111
100112,101111
101112
Stem 45111
step 49114
stepped 11117
stir 22115
stock 1612, 1613
1616, 26111
26112, 26112
26:21, 32124
33112, 33118

33:19, 33123
33124, 3413
3414, 35:4
35110, 35112
3812, 39119
39124, 4813
49:3, 7512, 7513
7514, 9417
96123, 9814
104125, 105121
13216, 200113
200120, 201119
201124, 202:3
20215, 202:9
202:12, 202115
202117, 202120
20313, 212110
213114,213116
213117,213119
213124, 213125
214:3, 214:5
21417, 214110
218111,218117
218122, 218124
21912, 219:6
219116, 220110
220112

stockholder
12515

stocks 213115

stole 143122
211113

Stolen 143:20
150121,151124
15812, 15814
158113,169114
23718

stood 111123

stop 1319
110120,130:13
208125, 210114
210120,216116
216117,219:11
22219, 222:10

stopped 222113

storage 149115

 

 

store 38110
65119, 23516
story 142117
144110,144111
223113, 223121
22413, 224121
224125
straight 53:24
95119, 95120
14619, 147124
21318
straightening
45125
straightforward
45114
strange 13715
13718
street 3112
39112, 52116
172124, 19514
222117
strength 3913
strike 67124
string 8214
stripped 143124
15419,194113
strong 234122
strongly 93:14
structure 11816
struggling 2415
Stuck 93122
Studio 1112
6316, 6318, 6319
6319, 63114
6412, 6414
64:12,168124
16914, 17112
17117, 171113
171120,172117
17313, 17318
173125, 175122
179:2, 17913
17919,180111
180116,180:19
187115,187120
18918

 

Study 17612
17618
stuff 9117, 4712
57120, 61120
64111,64118
6619, 66118
66:21, 74116
143112,149113
16318, 16415
181125,191117
215:20
sub 74120
sub-bullet
187112
subheading
87125
subject 21120
4618, 61124
120110,199117
220110, 239122
submitted
191:19
submitting
63125
Subscribed
241:15
subsection 4818
12512, 13819
138110
subsidiaries
3217
subsidiary 3218
7012, 88112
108122
substance 32123
10017, 18916
19713,197121
197122, 226:21
substantially
125113
substantiate
40:14
substantive
12915, 129120
success 22:10
88116, 225120

 

Succinct 118117
sue 15:14, 75:21
156111,197114
sued 1418, 1419
1915, 12013
140119,156:19
21219
Suggest 196110
suggestions
205125
suing 198117
Suite 8913
Suited 234121
sum 32123
10017, 18916
19712, 197120
197:21, 226:21
summer 813
44':22, 228121
summer/fall
7125
summons
155113,1_55118
229117, 229120
244:19, 24615
sung 112124
supermarket
167:6
superseded
140110
supervise
119118
supervising
234115
supervisor
234113
support 170112
180112,18415
18615, 18919
supporting
22113
supposed
109123,119118
119123, 215:14
215:17
supposedly

 

REPORTERS CENTRAL, LLC *

212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 41 of 48

Page 34

 

 

58122, 145125
168120
Supreme 101119
155119
sure 5113, 6113
9119, 10119
1216, 13115
14113,27121
4319, 43111
47110, 48118
48120, 49120
50120, 53123
5818, 6219
62115, 6319
63123, 64114
74110, 76:18
77125, 86112
8713, 88120
89114, 91123
95:14, 98124
99110,10312
13612, 13615
13618, 14114
152125, 163122
17515,177113
180125, 185118
187122,191118
198112, 206118
218120, 225115
232116, 233:24
234110, 235122
236112, 23713
237122, 239114
surely 143118
Surprisingly
3319
surrounding
49118
susceptible 8518
85117
suspected
144113
sustain 16819
168111
swear 35117
232121

Sweeney 24125
2515, 223124

swimmingly
229113

sworn 413, 8415
241115
system 143114
systems 16316

` T

table 16118
32:20

tabs 219120

tagged 6912

take 4119, 614
1218,17:20
24119, 25110
31111, 3215
42113, 65122
67122, 69:5
7117, 71125
7217, 76115
78:2, 8115, 8419
86:14, 9018
92120, 96121
101114,123118
124118,13115
13319,137114
14418, 14513
148123,155:16
157124, 160120
16718, 16919
17312,175110
184117,186117
187:2,191125
196111,196119
20016, 20713
20818, 208111
22215, 22314
229115

taken 2:7, 59114
59:20, 101124
10216, 14413
145:4,149114
175:3,175117

 

 

179118,194117
196112,23118
23612, 24115
takeover 9110
talk 16119
79112, 79114
79115,120:11
165:24, 227:20
talked 33123
100115,100:17
235118
talking 6317
69119, 8618
160122, 160125
172:4,179115
21612, 21.613
238116
tangles 6618
tasks 186110
tax 179:10
taxes 65122
team 167123
180:8,182110
183:'1.5,183122
team-oriented
18114
tech 148116
148118
technically
114:11,114113
telephone
122121,154:10
171125,17219
196123, 226111,
tell 8110, 30117
33120, 36117
61116, 67118
76119, 78125
126113,13614
151:23,15212
154121,16519
17313,174117
174123,18015
180115,180120
18117, 18617
186112,19512

 

196118,198118
199119,199:21
21916, 222:15
225116, 225125
22914, 229110
230111, 235124
236116
telling 49121
68111, 76124
79111, 8014
115125,142125
151116, 208:12
tells 76113
ten 2418, 5316
123114,135110
15714, 201118
ten-day 133123
ten-page 158122
tenure 75:8
term 9418
197111
terminate 41:17
88:7
terminated
15018,150110
“15314
termination
87116,125118
125119
terminology
2617
terms 20114
21110, 72113
87:14, 90116
172123, 227112
territory 125121
Terry 109114
109115
testified 415
4716, 8013, 8416
96111,154116
21515, 230110
238110
testify 216:18
testifying
121123

 

testimony 1415
16120, 1715
18123, 58110
12115,121112
13016,130111
210:17, 22415
24115, 24118

testy 232119

Thank 53122
118115,123122
130:6,140114
161125,17318
230110, 239125

Theft 22418

Theoretically
114:17

thick 196113

thing 3416
45120, 59115
6119, 6713
117115,142:13
17313, 17317
212112, 226125

things 3812
39118, 39:23
45125, 59110
6519, 7516
149115,151118
199110, 207118
20819, 214119

think 9116, 9:20
12123, 1313
1314, 1914, 2216
2217, 2414
24123, 24:24
25112, 2616
2618, 26120
2713, 2714
28125, 29114
3115, 35114
35116, 3617
3619, 36111
36114, 3818
3819, 38110
38116, 3913
39113, 39114

 

REPORTERS CENTRAL, LLC *

212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18

Page 42 of 48

Page 35

 

 

39117, 40122
40:24, 41115
45120, 46111
47122, 48:6
52113, 53114
5616, 5617, 5618
5815, 59122
62115, 62120
63:21, 65123
6614, 66122
7019, 72110
7915, 80111
8316, 89112
91:7, 91112
93121, 94123
95118, 96125
98115, 98117
98117, 98119
9913, 99:4, 9918
10013,1,0016
100110,100112
100114, 100120
100123,106117
110115,11119
11316,123123
128:6, 12917
12917,133113
134112,13716
13718,140111
146121, 147117
15014, 150125
15115, 15116
15116,151113
151115,152111
16412, 16413
165111,166121
1,68115,16915
175115,175115
177:3, 177:7
180121,181110
181:24,182:19
183:10,191117
194:8,194118
194118,194119
196124, 196125
19714, 19719

 

197110,197117
197121,198114
19918, 19918
199123, 20413
20815, 20818
212112, 214121
214124, 215110
21619, 217113
217115, 2`19113
225:9, 226123
22714, 228119
228120, 22912
229112, 230113
233124, 233125
23415, 23416
234119, 23512
235:21, 237121
237:24, 23912
239120
thinking 718

third 2215, 2217

87112,101117
13213,180110
20519

third-party 1118

1121, 218, 315

3111,4111, 1915

6213, 229117
229119, 24615
Thomas 23313
Thompson
24122,105112
thought 12116
14117, 14118
18115, 33124
33125,55122
5919, 68:25
86112, 89113
100:24,103116
112122,113:11
113121,117118
133:2, 13518
13718,144116
15712, 16412
174:10,18513
18614,186113

 

200119, 220:8
thousand 55:8
80120, 202118
thousands 79125
threaten 75:21

21116
threats 79110
three 15:24
24112, 30:16
59116, 82118
8517,10016
104:25, 105:6
105120,11715
12118,158119
16814,171123
172120, 215111
219125
three-ring
166117
threw 198115
throwing
166115
thrown 2617
39:12, 14414
Thursday 79124
tickets 213125
tied 149117
time 4116, 4119
5122, 6112, 6116
7123, 914, 915
916, 9114, 9115
9122, 19125
2215, 2217, 2218
23111, 2419
24111, 25111
25:12, 25:24
27:14, 32115
32116, 3319
35114, 3613
40122, 41113
45118, 4612
48114, 48115
48121, 50:19
51119, 51121
52:3, 5218
52119, 52125

 

5313, 53113
53119, 54124
56117, 56125
6513, 65121
66110, 69114
7315, 7413
76116, 77:13
77124, 8514
8612, 8614
86113, 86125
9515, 95116
99113, 99125
100112,100123
106114,1061`17
106120, 106125
112122,11315
11513, 11513
115119,117121
12415,125117
125119,13617
13617,136112
138116,138120
14219,14419
145124,146112
147:9, 147123
149110, 150120
`150122,151110
152113,153125
155110,16015
16015,160122
162110,162118
16419,166117
17018, 17217
172:19,17512
178115,17914
185:14,185122
191115,19417
195117,195118
19618, 20218
209111, 21015
211:6,218113
218118,21918
219124, 219125
228114, 233118
23418, 23418
239116, 239124

 

239125, 24013

times 13118
13:21, 13122
99124, 10016
10114,10117
10314, 11314
113111,126121
158120,173111
196125, 232110
232120

tiny 237:22
237124

tired 18212

title 6117
114120,131117
165116, 239:12

titled 18718
187111

TNIB 220113
220114

today 4116
16110, 1912
1919, 2017
22113, 4117
103123,118:13
121123, 124:6
138122, 204111
210:17, 235113
235123

Todd 2413

told 33118
33122, 33124
3413, 3416
37121, 5013
55111, 66125
68114,100118
`100122,103110
106:3, 110115
112124,112125
11317,113111
113123,115114
116:5, 11616
142:10_,142113
142117,14312
14316, 143:6
143113,144112

 

REPORTERS CENTRAL, LLC

* 212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 43 of 48

 

 

Page 36
147117,151125 1519 146115,146118 Um-hum 195115 undertook
15219, 152112 trail 145112 15912, 182117 umbrella 46:13
154117, 16617 trained 152124 183111, 196119 187115 undetermined
16618,172116 transaction 3013 trying 7110 Unable 185112 90:15
17317, 174:3 30112, 201113 8119, 2413 Unbeknownst unfavorable
17415,174112 transactions 56119, 60117 173114 12312
180116, 180118 201121, 201122 87:22, 115121 unbelievable unfortunate
181:11,182116 transcript 115123,115123 55110 221125
18313, 184114 201112, 24115 117117, 129111 uncovered 46:8 unfortunately
186:3,186111 24117, 24219 129122, 15316 4715, 6114 `185120
205113, 205117 transcripts 1918 Tuma 23116 underneath unhappy 74122
208123, 214:23 transfer 4018 23119, 231:12 114111, 131117 unintelligible
215115, 215119 treacherous tune 6013 170119,18417 45116,161115
217:6,219118 14812 turn 100125 underperformi... union 2616
220:5,22211,0 treasury 4812 turned 65124 122125 26110, 2716
22517, 225110 4813 98118 understand United 112, 914
225:11, 237:14 tremendous turnover 27117 4117, 4125, 8119 2118, 21111
tolerate 5015 113120 TV 19515 13114,14123 21117,21125
tomorrow 21812 tremendously twice 174125 16119, 16125 22:5, 2219
top 14125, 60114 40112 two 13119, 22110 17110, 2019 Universal 199:5
64113,78117 trial 26113 24:24,2519 21112, 2718 230115
8214, 84115 48112, 180123 26:9, 65121 41 :22, 63120 unjust 4412
13818,17917 tried 182115 8317, 9515 115119,12212 unknown
186119,192125 trouble 80118 10016,10117 138:11,140:12 122122, 138112

20517, 227119
topic 159117
total 9012, 9518

10116,104124

139120, 17714
totally 214121

214124, 21614
touch 4018
tournaments

108116
towel 14415
town 60:7
Tracy 3116

14119, 17110

17113, 17118
trade 200113

218117, 218122
traded 912, 3217

204118
trader 912
trades 221118
trading 9118

80:19
troubles 110114
trough 6319
true 32:25, 3312

56124, 5713

57:6, 67113

8612, 8613

87120, 8814

88119,1,12117

140125,14519

158112,158117

185123,187118

193:24, 194:20

199124, 21213

24117, 24119

24219
truly 163122

16416
truth 13614
try 4118, 74111

74124, 74124

11312,115118

 

11612,123:11
137119, 162123
173116, 177119
177125,19313
210117, 21011,8

two-year 178111

type 26113
26120, 35120
35124,125114
134114,16018
165121,177116
23919

Typenex 102121
103120

 

`U

 

 

ultimately 4916
55125,111:14
111:25,11414
11414, 118118
119124

 

140120,146117
157117,158124
159:18,16715
169111,17515
178:7, 21317
213112,213113
21615, 221113
235119, 236:23
238:25

understanding
1917, 65116
69123, 10415
125124,126110
126115,126119
126123,127114
169111,176110
227114

understood 6914
103116,116121
16317, 187124

undertaken
4617

 

unlawful 234:'17
235124
unsecured
90117
up-front 165124
166114,191120
191122
up-fronts 18819
188112
upside 3412
USC 43125
use 29119, 40124
92110, 145:2
18719,1,87113
203112,203114
203116, 22412
user 203117
uses 190124
203118
utilized 89115
utter 222:21

 

REPORTERS CENTRAL, LLC *

212~594~3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 44 of 48

 

 

 

 

Page 37
V vivid 19516 226120, 227111 135113,15715 6016, 60114
' vomit 143113 234120,236117 163121,21115 60117, 60118
vacadon 143114 vote 38113,3912 \Vagner% 19115 218120,234 25 68122,68123
196 12 voted 118110 8313,13018 \vants 225 16 93:23,11619
vague 136121 134116 warned 5013 14817,149111
vaguely 19717 W wait 57111 watching 38110 15215, 154125
vaguest 112113 163:14 \vaves 20516 15814,15813
214111 W-2 6122 waited 228125 Way 12115 159:12,17618
value 85 10 `VVagner 119 vvaning 197 25 27125,5012 189125,19015
van 31121,31123 1116,27112 walk 214:22 52123,61110 19814,21412
18718,187111 27115,32123 215110,216110 61122,61123 22018,221122
18713,187£4 3311,33£7 waHodnough 657,65d6 222d8,22225
187116,187119 34119, 3512 36112 6618, 73124 229113
Vandetty 23113 35115, 36110 walked 36114 82120, 89121 West 3112, 517
30115, 30:22 36117, 39121 14415,19815 95113,10112 2417
3418, 3814 4318, 43112 walls 37112 11613,143115 whatnot 32121
38:11,38118 53:10,54120 37114 161:12,161121 68:22,11012
38119, 42:19 5615, 56:7, 5713 Want 13110 17513, 175117 164122,165:10
43119,44116 61:17,70:16 14110,18117 185110,189:18 165117,16817
51112,104118 7115,71116 21123,32124 19012,206113 196114,222124
10519,171111 72116,73110 33111,33118 217:9,23714 22816
173111, 173124 7414, 7615 34;3, 3414 242112 whatsoever 59:2
Vandetty's 77117,100119 4111,8, 46114 ways 9112 67121
173118 100119, 100123 5717, 57116 22110 wherefore 4818
vendor 175 23 106122,114 11 61125,67123 vvayvvard 4819
176124, 22413 114123, 1 1518 7218, 72116 220125 WHERE()F
vendors 154 11 115111,116:17 87 12,95112 \veak 113119 242 14
versa 145120 118119, 124122 126112, 126120 website 86119 wholesalers
verse 199125 126125,127:16 129117,130110 20719, 212118 188116
versus 153 7 130125,13113 14317,14317 21617 “dde 23116
16615 131124,13215 144114,144114 wedding 166116 wife 1114,11:13
vice 6113, 67116 132111,13413 144122,14714 Wednesday 11116, 1312
9415,145120 136:25,137125 15317,16518 159119 16115,16120
video 92110 138:3, 139112 169111,17312 week 7917, 7919 1714,17:25
92117 139118,140119 17515,17618 156123, 16814 18110,18114
view 29:11 141118,14212 177115,178118 193:3,212116 18119,18:22
54 23,5514 14216,14518 18216,197112 \veeks 65121 91119,108120
16415 145110,145120 20119, 206121 123111,,184120 108122,108124
viewed 66111 14913,15113 21112, 21314 184123,196112 109:6,128117
115123, 135123 15615,15719 214112,214117 210:18,22912 14118,144112
vigorousb/ 160113,17013 223:7,238119 \veighed 136 20 147115,15318
102 5 174 6,174 9 \vanted 50120 vvekxnne 159117 16916,187:23
visible 37115 179124,18118 53123, 66114 23913 18817,189:1,0
37116 18717, 19513 67111, 69:5 well-sized 2516 234121, 234:23
visit 51:15 19818,198:11 72111, 74123 went 26113 235125
visited 51121 22312, 226:16 98110, 115117 58121, 6014 wife's 15115

 

 

 

 

 

REPORTERS CENTRAL, LLC *

212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 45 of 48

Page 38

 

 

23:20,177114
willing 164117
Wilson 1111
32124, 33111
34119, 34:21
34124, 35112
35116, 35119
3614, 3618
36115, 36118
36120, 36123
5317, 61118
6917, 82112
82115, 82117
83111, 14212
14518, 14519
146125,147110
147121,149118
150:21,154120
156111, 156118
16015, 170:3
192:3, 19512
19519, 234111
Wilson's 19114

176123
win 22016
Windels 3110

4110
window 59123
Winkle 31121

31123
winter 66:24

68119
wish 222116
wishing 19417

withdraw 13113

44111,121115
20419,204115

withheld 232123

withhold 23213
232114

witness 14118
1712, 1717
21110, 21114
41123, 49:16
54:10, 79125
8013, 12619

13012,130114
146120,159119
179115, 204:21

20914, 210121
21515, 216:18
235120, 236125
242:14, 24314
witnesses
207120, 20817
21014
Wolfgang
166121
woman 153120
166119,16812
word 8717
words 87:6
13615
work 8123
16124, 1815

 

1816, 2815
46116,46120
61110, 65124
65125, 9219
92117,109:16
109116,110125
11118,111122
114123,118121
1`19112,152118
15313,153110
153:12,15512
1,56115,157116
15916, 159113
16216, 162120
162125,16313
164:17,16815
16913,188124
195:17,19816
198123,19919
227113,227:16
227118, 23418
234111,23814

worked 8120

914, 5317, 53110
53112, 70123
107125, 128123
140117,15113

 

153121,153122
22112, 22116
231119, 23419
working 45120
52110, 52112
52113, 53:2
60:24, 74115
95123, 14213
14214,142121
145125,14616
15012,153116
19617, 19814
works 11112
Worldwide
102122
worried 68110
14319
worse 26119
worth 12122
73114, 202:16
wrapped 48120
6913
wrecked 14815
write 85:24
135121
writing 67125
68:7, 123120
151,124, 224125
written 43115
233:22, 233125
Wrong 39117
59110, 7918
89114,164:13
164:16, 164119
16513, 16514
21512
wrongdoing
4715, 4718
47111, 47116
101121,147:10
199:4, 19917
wrongfully
10215
wrote 43113
8613

X
XA116,4113

6113,6114,6115
6119, 6120, 6122
29:8, 29113
29117,29124
3014, 30124
3113, 3115, 3217
3218, 32112
32115, 33110
34121, 3512
36118,36121
42111,42111
42114,42115
47111,47:12
47113, 50118
51:6, 51115
51122, 52116

 

52119, 53120
5516, 55:22
56124, 5715
5719, 57121
57121, 58112
58120, 6115
6217, 6314, 6315
6316, 63112
63124, 6412
6412, 6414, 6515
6617, 66111
67121, 69123
7215, 7813
78111, 81125
81125, 8216
8216, 84111
84113, 87121
87124, 87125
8817, 88122
8918, 89115
9215, 9215, 9217
95122, 100122
101118,101123
10212, 102:6
108:4, 10815
111112, 11314
11318,113116

 

113117,11417
114114,115119
119112,119122
119124,12114
121118, 122124
124116,124120
124121,13317
133110,13517
135110,13814
138110,139121
139122,139122
140117,140119
14116,14119
1,41113,141116
141119,142123
14319,145111
148121,14911,5
152118, 15418
15614,15718
15813,16012
165:5,165121
168:18,16914
17014, 170121
170121, 170121
170125,17118
171:14,171122
174121,174125
175:21,176111
176118, 176122
177:8,17816
17817,178110
179:3,180:12
180112, 182123
183122, 18412
18415,`18418
186124, 18718
187112, 187114
187119,187125
188:4,18818
188:14,18917
189:12,189114
191112,191:15
191119,1_91122
19214,19216
192113,19418
194112,194120

 

REPORTERS CENTR.AL, LLC * 212~594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 46 of 48

Page 39

 

19518,195:11
195116,195120
19617,196119
19815, 19915
19917, 19918
19919,199110
200:4, 20017
200125, 20114
222119, 223115
22417, 22717
228116, 23318
233110, 233112
233114, 236118
23719, 237120
238:4, 239119
243116, 243116
243125, 243125
24416, 244112
244116, 24516
24511,2, 245114
245116, 245118
245120

XA's 34111
34112, 34117
3619, 37:2
37111, 5412
5417, 54112
54117, 54120
5615, 63110
69115, 7015
78115, 83115
8915,101122
101124,11519
12413, 12417
150113,15815
158114,178125
186:7, 18618
230111,231119
232112, 233:20
238111

XYZ 80111
22215

 

Y

 

 

yeah 2718, 2816

 

2818, 30110
5712, 69;14
7013, 7013, 7016
78114, 80125
81111, 9819
119:17,17617
181123,184119
21016, 212115
year 8115,25114
5413, 5414, 5418
54113, 54121
60116, 65121
6614, 69116
7814, 80111
80116, 8112
8113, 8119, 9312
93:13, 93119
94:18, 9714
9718, 10014
10317, 111:5
134117,134120
135120,155119
16216,167111
173114,173121
184125, 202:13
23818, 24418
years 1518
59117, 6312
7018, 9418, 9514
95117, 95124
10013, 10116
114115,11612
11716, 15114
16412, 16417
164117,172113
172120,174112
18213,190122
210118, 21215
21319, 213116
220121, 221116
22916, 239:18
York 113, 2110
2:10,2112, 317
317, 3113, 3113
31:7, 51115
51122, 52111

52114, 52115
6018, 9218
101119,101120
143120,149111
149123,15013
15213,153112
155120,155120
158:5,158114
168:2, 16813
196116, 23517
239:6, 23917
24216
younger 199125

 

Z

Zarah 152116

163:3,192111
192:12

zero 9518
185121, 224110

 

0

 

 

00005582
137112,137116
244118

00069390
186115,186119
245110

00070308
169116,169120
169123, 244122
244124

00161919 70:15

70119, 243118
00162024 71121
7212, 243120
00162101 75125
7614, 243123

00164905
179120, 179:25
24518

00165222 13116
13119, 244:14

0155 9418

02 25114
03 25114
035 71121, 7212
243120
0573840 81125
8216,243125
0573878 81125
8216, 243125
0575465 84111
84113,24416
0579255 13317
133110,244116
0579288 124116
124120, 244112

0617409 176118

176122, 24516
0632456 42111
42114, 243116
0632479 42111
42115, 243116
0664547 200125
20114, 245120
0664698 20014
20017, 245:18
0665168 19518
195111, 245116
0665186 19214
19216, 245114
0665187 189112
189114, 245:12

09 169116
169120, 169123
244:22, 244124

 

 

1

1 3118, 31112
13215, 176122
177116,18713
18915, 21214
21216, 243113

1118 8413

10 10717,107111
201118, 20216
213117, 244110

10,000 2815

 

10,250 90120
10:44 1124
10:45 20915
100 6112,174116
10019 317, 3113
107 244110
1099 6122
10-K 86:10
88121, 91:25
94125, 9714
9717, 24418
10-Q 217125
21816
l0th 316
11 44121, 54116
5516, 104:20
124115,124119
138119, 244:11
12 1123, 3018
54116, 55:9
13116, 13118
13816,138119
146125,175:13
241:6, 24312
24412, 244113
24512, 24612
12:52 83117
120 24317
1200 165114
123 24319
124 244112
13 3018, 33122
55110, 7018
84118, 84123
116112,13316
13319, 14916
219110, 244:15
131 244:14
1325 2110, 316
133 244116
137 244118
13th 242115
14 3018, 41:15
55110, 7018
88125,101115
116112,137111

 

REPORTERS CEN'I`RAL, LLC *

212-594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 47 of 48

Page 40

 

 

137115,175:14
244:17
1400 165114
141 24317
15 70:8, 70115
10015,102:11
155113,155117
177:23, 244:19
15,000 95:2
150,000 12122
83:10,132111
132116,134:20
135:22,139:16
155 244120
156 3112, 24318
157 24318
15-cv-05814-JP()
119
15-minute
209112
16 100:5,169110
169:15,223114
22416, 24317
244:21
169 244122
244124
17 169:19
169:22, 18713
24317, 244:23
176 24516
179 24518
18 43125,46:5
88112, 89:20
97113,102117
176:'17, 223:6
223:10,245:5
245:25
183,000 178:12
183,705 17715
186 245:10
189 245:12
19 179:19,245:7
192 245:14
195 245116
1961 43125
1975 8116

198 243:8
1995 100:24

 

 

2

2 28:16,42:10

42:14, 43122
105:2,105:21
105124, 186:20
189:3, 243:15

20 15:8, 56121
58:8, 6013
60:25, 72:2
76:4, 90117
122120, 186:14
186:18, 24317
24519

20,000 105125

200 212:24
245:18, 245120

2001 17812

2003 10118
25:13

2009 30:4, 3014
30:12, 3216
32117, 3312
33:5, 3319
33:14, 3416
64120, 64:22
6514, 17012
183124, 186:20
186:20

2010 12:6,12123
3017, 30112
59:21,107122

2011 30:8, 35122
3612, 54:3, 54:4
5414, 55:9
77:18, 7814
78111

2012 22122, 2312
2318, 33122
35122, 3612
44:23, 5418
7018, 78116
78122, 80:17

 

80:21, 16617
175:7, 219110
2012/beginning
2319
2012/early
27116, 105124
2013 22122, 2319
27116, 29113
44121, 44122
44124, 45117
45:21, 54:13
54:21, 54:25
70:15, 71:5
72:6, 77:18
81:6, 81110
81:14, 81 :21
86:5, 88111
89125, 90:6
90114, 90:18
90:24, 9312
93:18,105124
106:3, 11315
11316, 13215
16618,176:12
176124, 17718
'177:16, 177:23
217119, 217123
245:23
2014 615, 615
6:25, 7125, 813
817, 22117
33121, 41115
51:17, 52118
52118, 52:20
52:20, 52124
52124, 53111
53115, 53115
53118, 53:19
54118, 59121
64121, 64:23
65:4, 66125
67:5, 68119
76:4, 81123
8215, 82:24
84118, 84123
94110, 94:19

 

95:6, 97:5, 9718
101:18,102:2
102:23, 103:7
10319, 104:23
105:5,106112
106121,107:8
107:12, 114124
115:8, 124:8
127:22,131112
131:20,141:20
146123, 146123
147:2, 149:3
149:6,150:11
150:14,150116
150:'17, 15518
155119,15618
157:8, 157111
160:2,16013
161123, 162110
16614,16616
167:1,4,176112
176:25,17719
179:23, 179:25
18012,184:18
184:19, 184:20
185:23, 18819
189:19, 19219
195:7, 196123
223:6, 223:10
223:15, 22416
226:15, 228121
233:19, 244:9
244:10, 245:25
2015 5:24, 29:14
31:9, 31:14
3317, 33113
98:14,10211,1
102115,111:7
111:10, 1881'12
191:20,191122
216123, 243114
2016 29:15
99:14, 10014
2018 1123
123:12,201:18
202:6, 20312

 

212:4,213:18
241:6,241:16
242115, 243:2
24412,245:2
24612

203 243:8

206 245121

21 157124,15819
189:11,243:7
245:11

2-1/2 214:5

212,784 132:6
132:6

2130 516

214 245:22

217 245:23

219 81:18

219,000 8117
81119

22 91124,156:8
167:14, 19212
19215,217:19
217123,245:13
245:23

223 245:25

225131:7,131:9
244:14

225,000 1,34:16
134119, 167111

229 246:6

22nd 156121

23 101:18
195:10,245115

24 48:7,189119
20013,20017
245:17

25 56121, 6013
60:19, 7216
200124, 20114
245:19

250 81:3

250,000 68115
184:16

26 122:18
131112,131120
157:8, 19219

 

REPORTERS CENTRAL, LLC * 212~594-3582

 

Case 1115-cv-05814-.]PO Document158-15 Filed 12/20/18 Page 48 of 48

Page 41

 

 

206:24, 207:4
208:4, 208115
208122, 209123
209125, 216115
238:15,245121

26th 89113

27 179:23
184:18, 184119
185:22,214115
216:23, 245122

28 8215,92:20
217119, 245:23

29 9():13,22319
245124

2929 8913

3
3 9:20,9121
70:14, 70118
15818,186119
202118, 243:17
30 29120,60:19
60:25,94:10
10212, 229116
2291] 9, 24615
30,000 5817
300 80120
300,000 28116
31 31:9,31114
3317, 88111
89:25, 9715
97:8, 102:23
243114,243114
24418
31st 89:8
32 162111
33 16211|
330 80125
330,000 78:19
80117
34 3215
20119
37 34le
37,000 73111
38 32122, 3318

93124
39 9816

4

4 71:20,71125
76111,132:18
170:2, 202:16
243:19

4,000 177117
177:20

40 9417, 96121
96122

41 24317

418,750 135110

42 243116

4~240 24315

425,000 132115

450 211118
211121, 211125

4500 177:23
178:2

46 24317

474 84111, 84113
244:6

5

5 43122,48:12
75:24, 78122
78122, 8116
8117, 10514
157125, 15819
195:7, 209:3
209:3, 243122

5,000 73:19

5:56 24013

50 12:22, 23118
38113, 58:8
13513,135120
167111

50,000 29120

51,500 89:25
90:15, 90:19

5595 137112
137117, 244118

 

 

56th 3112
57 18712

6

6 46:5, 81124
82:4. 87125
104124, 124:25
243:24

6/3/09 18716

60 104:19, 13514
135120, 221116

60614 517

61 97113, 9816
101:15, 102117
104119

61,800 90:2

652894 155114
155119,244:20

656 80:19

664703 20014
20017, 245118

665214 189112
189:15, 245:12

67 8516

. 670,000 7818

78111
69 19518,195:11
245:16

7

7 84:10, 84112
10717,107:12
13816, 244:5
244110

70 243:18

71 243121

72 9018, 90:11

73 85120

75 243:23

78 87:4, 87125
88:25, 89:20
9018, 90:11
91124, 92:20
93124, 96:21

8 55:6, 86115

 

78-page 86:20
86:23, 244:7

`8

86120, 87:4
98114,102114
138:9,244:7
80,000 73113
800,000 95111
81 243125
84 24416
84~'85 915
86 244:7
87 220125
875 88122, 8913
8915
8-K 10717
107:11, 244110
8N 517

9 3216, 9714
97:7, 104:23
24418

90 9317

900 202118
23114

906 179120
179:25, 245:8

91,000 178:12

95 100;24
220:21, 220:24

96 124116
124:20, 244:12

97 244:9

99 9111

 

 

REPORTERS CENTRAL, LLC *

212-594-3582

 

